Exhibit 10.1

Execution Version

$350,000,000 AGGREGATE PRINCIPAL AMOUNT

Anixter Inc.

5.50% SENIOR NOTES

DUE 2023

PURCHASE AGREEMENT

dated August 4, 2015

Wells Fargo Securities, LLC

J.P. Morgan Securities LLC

Merrill Lynch, Pierce, Fenner & Smith Incorporated

PNC Capital Markets LLC

SunTrust Robinson Humphrey, Inc.



--------------------------------------------------------------------------------

Purchase Agreement

August 4, 2015

Wells Fargo Securities, LLC

As Representative of the several Initial Purchasers

c/o Wells Fargo Securities, LLC

550 South Tryon Street

Charlotte, North Carolina 28202

Ladies and Gentlemen:

Introductory. Anixter Inc., a Delaware corporation (the “Company”), proposes to
issue and sell to the several initial purchasers named in Schedule A (the
“Initial Purchasers”), $350,000,000 in aggregate principal amount of its 5.50%
Senior Notes due 2023 (the “Notes”). Wells Fargo Securities, LLC (“Wells Fargo”)
has agreed to act as representative of the several Initial Purchasers (in such
capacity, the “Representative”) in connection with the offering and sale of the
Notes. The Notes will be guaranteed (the “Guarantee”) by Anixter International
Inc., a Delaware corporation and parent of the Company (the “Guarantor”). The
Notes and the Guarantee are collectively referred to as the “Securities”.

The Securities will be issued pursuant to the terms, and subject to the
conditions, set forth in the indenture dated as of August 18, 2015 (the
“Indenture”), by and among the Company, the Guarantor and Wells Fargo Bank,
National Association, as trustee (the “Trustee”).

The Securities are being offered as part of the financing for the proposed
acquisition by the Company of all the outstanding equity interests of certain
subsidiaries of HD Supply, Inc. (“HD Supply”) and certain assets that comprise
HD Supply’s Power Solutions business. As the context requires, “Target”
collectively refers to HD Supply’s Power Solutions business and the subsidiaries
of HD Supply that comprise the Power Solutions business.

The Securities will be offered and sold to the Initial Purchasers without
registration under the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (the “Securities Act”), in reliance on the
exemption provided by Section 4(a)(2) of Securities Act. The Company and the
Guarantor have prepared a preliminary offering memorandum, dated August 4, 2015
(the “Preliminary Offering Memorandum”), a pricing term sheet substantially in
the form attached hereto as Schedule B (the “Pricing Term Sheet”) setting forth
the terms of the Securities omitted from the Preliminary Offering Memorandum and
an offering memorandum, dated August 4, 2015 (the “Offering Memorandum”),
setting forth information regarding the Company and the Securities. The
Preliminary Offering Memorandum, as supplemented and amended as of 3:35 p.m.,
New York time, on the date of this Agreement (the “Applicable Time”), together
with the Pricing Term Sheet and any of the documents listed on Schedule C
hereto, are collectively referred to as the “Disclosure Package.” The Company
and the Guarantor hereby confirm that they have authorized the use of the
Preliminary Offering Memorandum, Disclosure Package and the Offering Memorandum
in connection with the offering and resale of the Securities by the Initial
Purchasers.



--------------------------------------------------------------------------------

Any reference to the Preliminary Offering Memorandum, the Disclosure Package or
the Offering Memorandum shall be deemed to refer to and include the Company’s
most recent Annual Report on Form 10-K and all subsequent documents filed with
the Securities and Exchange Commission (the “Commission”) pursuant to
Section 13(a), 13(c) or 15(d) of the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder (the “Exchange
Act”), on or prior to the date of the Preliminary Offering Memorandum, the
Disclosure Package or the Offering Memorandum, as the case may be. Any reference
to the Preliminary Offering Memorandum, Disclosure Package or the Offering
Memorandum, as the case may be, as amended or supplemented, as of any specified
date, shall be deemed to include any documents filed with the Securities and
Exchange Commission (the “Commission”), pursuant to Section 13(a), 13(c) or
15(d) of the Exchange Act after the date of the Preliminary Offering Memorandum,
Disclosure Package or the Offering Memorandum, as the case may be, and prior to
such specified date. All documents filed under the Exchange Act and so deemed to
be included in the Preliminary Offering Memorandum, Disclosure Package or the
Offering Memorandum, as the case may be, or any amendment or supplement thereto
are hereinafter called the “Exchange Act Reports.”

You have advised the Company that you will offer and resell (the “Exempt
Resales”) the Securities purchased by you hereunder on the terms set forth in
each of the Disclosure Package and the Offering Memorandum, as amended or
supplemented, solely to (i) persons whom you reasonably believe to be “qualified
institutional buyers” as defined in Rule 144A under the Securities Act (“QIBs”),
and (ii) in compliance with Regulation S under the Securities Act (“Regulation
S”). Those persons specified in clauses (i) and (ii) of this paragraph are
referred to herein as “Eligible Purchasers.”

Holders (including subsequent transferees) of the Securities will have the
benefit of the registration rights set forth in the registration rights
agreement (the “Registration Rights Agreement”) among the Company, the Guarantor
and the Initial Purchasers to be dated the Closing Date. Pursuant to the
Registration Rights Agreement, the Company and the Guarantor will agree to file
with the Commission under the circumstances set forth therein, a registration
statement under the Securities Act relating to the Company’s 5.50% Senior Notes
due 2023 (the “Exchange Notes”) and the Guarantor’s Exchange Guarantees (the
“Exchange Guarantees”) to be offered in exchange for the Securities and the
Guarantees (the “Exchange Offer”).

The Company and the Guarantor hereby confirm their agreements with the Initial
Purchasers as follows:

 

  Section 1. Representations and Warranties.

The Company and the Guarantor each hereby jointly and severally represent and
warrant to, and covenant with, each Initial Purchaser as follows (it being
understood and agreed that whenever reference is made to the subsidiaries of the
Guarantor in this Agreement, such phrase will be understood to refer to and
include (i) the Target and (ii) except as expressly stated herein, all
representations with respect to the Target and HD Supply are made to the
knowledge of the Company and the Guarantor, after reasonable inquiry):

(a) Rule 144A Information. Each of the Preliminary Offering Memorandum, the
Disclosure Package and the Offering Memorandum, each as of its respective date,
contains all the information required by Rule 144A(d)(4) under the Securities
Act.

 

-2-



--------------------------------------------------------------------------------

(b) No Stop Orders. The Preliminary Offering Memorandum, the Disclosure Package
and the Offering Memorandum have been prepared by the Company and the Guarantor
for use by the Initial Purchasers in connection with the Exempt Resales. No
order or decree preventing the use of the Preliminary Offering Memorandum, the
Disclosure Package or the Offering Memorandum, or any order asserting that the
transactions contemplated by this Agreement are subject to the registration
requirements of the Securities Act has been issued, and no proceeding for that
purpose has commenced or is pending or, to the best knowledge of the Company or
the Guarantor, are contemplated or threatened by the Commission.

(c) No Material Misstatement or Omission. (i) The Preliminary Offering
Memorandum, as of the date thereof, did not include any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, (ii) the Disclosure Package, as of the Applicable Time and as of
each time prior to the Closing Date that an investor agrees orally or in writing
to purchase any Securities from the Initial Purchasers, did not include any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading and (iii) the Offering Memorandum, as of the date
thereof and at the Closing Date, will not include any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The representations and warranties set forth in the immediately
preceding sentences do not apply to statements in or omissions from the
Preliminary Offering Memorandum, the Offering Memorandum, the Disclosure
Package, or any amendments or supplements thereto, based upon and in conformity
with written information furnished to the Company by any Initial Purchaser
through the Representative expressly for use therein, it being understood and
agreed that the only such information furnished by the Initial Purchasers
consists of the information described as such in Section 8(b) hereof.

(d) Incorporated Documents. The documents incorporated by reference in the
Preliminary Offering Memorandum, the Disclosure Package and the Offering
Memorandum, when they became effective or were filed with the Commission, as the
case may be, conformed in all material respects to the requirements of the
Securities Act or the Exchange Act, as applicable.

(e) Distribution of Offering Material by the Company or the Guarantor. Neither
the Company nor the Guarantor has distributed or will distribute, prior to the
later of the Closing Date and the completion of the Initial Purchasers’
distribution of the Securities, any written communication that constitutes an
offer to sell or solicitation of an offer to buy the Securities (each such
communication by the Company and the Guarantor or their agents and
representatives (other than a communication referred to in clauses (i) and
(ii) below) an “Issuer Free Writing Document”) other than a (i) Preliminary
Offering Memorandum, (ii) the Offering Memorandum, (iii) the documents listed on
Schedule C hereto or any (iv) Permitted Free Writing Documents (as defined
herein).

(f) Issuer Free Writing Documents. Each Issuer Free Writing Document, as of its
issue date and at all subsequent times through the completion of the offering of
Securities under this Agreement or until any earlier date that the Company
notified or notifies the Representative as described in the next sentence, did
not, does not and will not include any information that conflicted, conflicts or
will conflict with the information contained in the Disclosure Package or the
Offering Memorandum. If at any time following issuance of an Issuer Free Writing
Document there occurred or occurs an event or development as a result of which
such Issuer Free Writing Document conflicted or would conflict with the
information contained in the Disclosure Package

 

-3-



--------------------------------------------------------------------------------

or the Offering Memorandum, the Company has promptly notified or will promptly
notify the Representative and has promptly amended or supplemented or will
promptly amend or supplement, at its own expense, such Issuer Free Writing
Document to eliminate or correct such conflict. Any Issuer Free Writing
Document, when taken together with the Disclosure Package, did not, and at the
Closing Date will not, contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
foregoing three sentences do not apply to statements in or omissions from any
Issuer Free Writing Document based upon and in conformity with written
information furnished to the Company by any Initial Purchaser through the
Representative expressly for use therein, it being understood and agreed that
the only such information furnished by any Initial Purchaser consists of the
information described as such in Section 8(b) hereof.

(g) No Material Adverse Change. Except as otherwise disclosed in the Disclosure
Package and the Offering Memorandum (exclusive of any amendment or supplement
thereto), subsequent to the respective dates as of which information is given in
the Disclosure Package and the Offering Memorandum, (i) there has been no
material adverse change, or any development that could reasonably be expected to
result in a material adverse change, in the condition, financial or otherwise,
or in the earnings, business, properties or operations whether or not arising
from transactions in the ordinary course of business, of the Company, the
Guarantor and their subsidiaries, considered as one entity (any such change is
called a “Material Adverse Change”); (ii) the Company, the Guarantor and their
subsidiaries, considered as one entity, have not incurred any material liability
or obligation, indirect, direct or contingent, nor entered into any material
transaction or agreement; and (iii) there has been no dividend or distribution
of any kind declared, paid or made by the Guarantor or, except for dividends
paid to the Company, the Guarantor or other subsidiaries, any of its
subsidiaries on any class of capital stock or other equity interest or
repurchase or redemption by the Company, the Guarantor or any of their
subsidiaries of any class of capital stock or other equity interest.

(h) Incorporation and Good Standing of the Company, the Guarantor and certain
Subsidiaries. Each of the Company, the Guarantor, Target and each “significant
subsidiary” of the Guarantor (as such term is defined in Rule 1-02 of Regulation
S-X under the Securities Act) (each, including the Company and the Target, a
“Subsidiary” and, collectively, the “Subsidiaries”) has been duly organized and
is validly existing in good standing under the laws of the respective
jurisdiction of its organization and has power and authority to own or lease, as
the case may be, and operate its properties and to conduct its business as
described in the Preliminary Offering Memorandum, the Disclosure Package and the
Offering Memorandum and, in the case of the Company and the Guarantor, to enter
into and perform its obligations under this Agreement, the Indenture and the
Securities. Each of the Company, the Guarantor and each Subsidiary is duly
qualified to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except for such jurisdictions
where the failure to so qualify or to be in good standing would not,
individually or in the aggregate, result in a material adverse effect on the
condition, financial or otherwise, or on the earnings, business, properties or
operations, whether or not arising from transactions in the ordinary course of
business, of the Company, the Guarantor and its subsidiaries, considered as one
entity (a “Material Adverse Effect”). All of the issued and outstanding shares
of capital stock or other equity interest of each Subsidiary, and upon
consummation of the acquisition, the Target, have been duly authorized and
validly issued, are fully paid and nonassessable and are owned by the Guarantor,
directly or through subsidiaries, free and clear of any security interest,
mortgage, pledge, lien, encumbrance or claim.

 

-4-



--------------------------------------------------------------------------------

(i) Capitalization and Other Capital Stock Matters. The authorized, issued and
outstanding capital stock of the Guarantor is as set forth in the Disclosure
Package and the Offering Memorandum (other than for subsequent issuances, if
any, pursuant to employee benefit plans described in the Disclosure Package and
the Offering Memorandum or upon exercise of outstanding options described in the
Disclosure Package and the Offering Memorandum, as the case may be). All of the
issued and outstanding shares of common stock of the Guarantor have been duly
authorized and validly issued, are fully paid and nonassessable and have been
issued in compliance with federal and state securities laws. None of the
outstanding shares of common stock of the Guarantor were issued in violation of
any preemptive rights, rights of first refusal or other similar rights to
subscribe for or purchase securities of the Guarantor. There are no authorized
or outstanding options, warrants, preemptive rights, rights of first refusal or
other rights to purchase, or equity or debt securities convertible into or
exchangeable or exercisable for, any capital stock or other equity interest of
the Guarantor, the Company or any of its subsidiaries other than those
accurately described in the Disclosure Package and the Offering Memorandum. The
description of the Company’s and the Guarantor’s stock option, stock bonus and
other stock plans or arrangements, and the options or other rights granted
thereunder, set forth or incorporated by reference in each of the Disclosure
Package and the Offering Memorandum accurately and fairly presents the
information required to be shown with respect to such plans, arrangements,
options and rights.

(j) No Other Securities of Same Class. When the Securities are issued and
delivered pursuant to this Agreement, such Securities will not be of the same
class (within the meaning of Rule 144A under the Securities Act) as Securities
of the Company or the Guarantor that are listed on a national securities
exchange registered under Section 6 of the Exchange Act or that are quoted in a
United States automated inter-dealer quotation system.

(k) No Registration. No registration under the Securities Act of the Securities
and no qualification of the Indenture under the Trust Indenture Act of 1939, as
amended, and the rules and regulations of the Commission thereunder (the “Trust
Indenture Act”) with respect thereto, is required for the sale of the Securities
to you as contemplated hereby or for the initial resale of Securities by you to
the Eligible Purchasers, assuming the accuracy of the Initial Purchasers’
representations in this Agreement.

(l) No General Solicitation. No form of general solicitation or general
advertising within the meaning of Regulation D under the Securities Act
(including, but not limited to, advertisements, articles, notices or other
communications published in any newspaper, magazine or similar medium or
broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising) was or
will be used by the Company, the Guarantor, the Target or any of their
affiliates or any of their representatives (other than you, as to whom the
Company and the Guarantor make no representation) in connection with the offer
and sale of the Securities.

(m) Regulation S Compliance. The Company is a Category 2 issuer for purposes of
Regulation S. No directed selling efforts within the meaning of Rule 902 under
the Securities Act were or will be used by the Company, the Guarantor, the
Target or any of their affiliates or any of their representatives (other than
you, as to whom the Company and the Guarantor make no representation) with
respect to Securities sold in reliance on Regulation S, and the Company, the
Guarantor, the Target and any of their affiliates and any of their
representatives (other than you, as to whom the Company and the Guarantor make
no representation) have complied with and will implement the “offering
restrictions” required by Rule 902 under the Securities Act.

 

-5-



--------------------------------------------------------------------------------

(n) No Integration. Neither the Company, the Guarantor nor any other person
acting on behalf of the Company or the Guarantor has sold or issued any
securities that would be integrated with the offering of the Securities
contemplated by this Agreement pursuant to the Securities Act, the rules and
regulations of the Commission under the Securities Act (the “Securities Act
Regulations”) or the interpretations thereof by the Commission.

(o) The Registration Rights Agreement. The Registration Rights Agreement has
been duly authorized by the Company and the Guarantor. When the Registration
Rights Agreement has been executed and delivered in accordance with the terms
hereof and thereof, it will constitute a valid and binding agreement of the
Company and the Guarantor, enforceable against the Company and the Guarantor in
accordance with its terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
enforcement of creditors’ rights generally or by general principles of equity,
and except that rights to indemnity or contribution thereunder may be limited by
applicable law and public policy.

(p) The Notes and Guarantee. The Notes to be purchased by the Initial Purchasers
from the Company are in the form contemplated by the Indenture, have been duly
authorized for issuance and sale pursuant to this Agreement and the Indenture
and, at the Closing Date, will have been duly executed by the Company and, when
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
agreements of the Company, enforceable in accordance with their terms, except as
the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles and will be
entitled to the benefits of the Indenture. The Guarantee of the Notes is in the
form contemplated by the Indenture, has been duly authorized for issuance and
sale pursuant to this Agreement and the Indenture and, at the Closing Date, will
have been duly executed by the Guarantor and, when the Notes have been
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute a valid and binding
agreement of the Guarantor, enforceable in accordance with its terms, except as
the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles and will be
entitled to the benefits of the Indenture.

(q) The Indenture. The Indenture will conform in all material respects with the
requirements under the Trust Indenture Act of 1939, as amended, applicable to an
indenture that is qualified thereunder. The Indenture has been duly authorized
by the Company and the Guarantor and at the Closing Date will be duly executed
and delivered by the Company and the Guarantor and will constitute, a valid and
binding agreement of the Company and the Guarantor, enforceable in accordance
with its terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles.

(r) The Exchange Notes. The Exchange Notes have been duly authorized by the
Company. When issued and authenticated in accordance with the terms of the
Indenture and delivered in accordance with the Exchange Offer provided in the
Registration Rights Agreement, the Exchange Notes will be validly issued and
will constitute valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, except as enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting enforcement of creditors’ rights generally or by general
principles of equity, and will be in the form contemplated by, and entitled to
the benefits of, the Indenture.

 

-6-



--------------------------------------------------------------------------------

(s) The Exchange Guarantees. The Exchange Guarantees have been duly authorized
by the Guarantor. When issued and authenticated in accordance with the terms of
the Indenture and delivered in accordance with the Exchange Offer provided in
the Registration Rights Agreement, the Exchange Guarantees will be validly
issued will constitute valid and binding obligations of the Guarantor,
enforceable against each Guarantor in accordance with their terms, except as
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting enforcement of creditors’ rights generally
or by general principles of equity, and will be in the form contemplated by, and
entitled to the benefits of, the Indenture.

(t) Conformance of Description of Notes. The Securities, the Exchange Notes, the
Exchange Guarantees, the Registration Rights Agreement and the Indenture conform
and will conform in all material respects to the descriptions thereof in the
Disclosure Package and the Offering Memorandum.

(u) Certain Regulations. None of the transactions contemplated by this Agreement
(including, without limitation, the use of the proceeds from the sale of the
Securities) will violate or result in a violation of Section 7 of the Exchange
Act, or any regulation promulgated thereunder, including, without limitation,
Regulations T, U, and X of the Board of Governors of the Federal Reserve System.

(v) Non-Contravention of Existing Instruments. Neither the Company, the
Guarantor nor any Subsidiary is: (i) in violation or in default (or, with the
giving of notice or lapse of time, would be in default) under (“Default”) its
charter or by-laws or similar organizational documents, (ii) in Default under
any indenture, mortgage, loan or credit agreement, deed of trust, note,
contract, franchise, lease or other agreement, obligation, condition, covenant
or instrument to which the Company, the Guarantor or any of the Subsidiaries is
a party or by which it may be bound, or to which any of the property or assets
of the Company, the Guarantor or any Subsidiary is subject (each, an “Existing
Instrument”), or (iii) in violation of any statute, law, rule, regulation,
judgment, order or decree of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over the
Company, the Guarantor or such Subsidiary or any of its properties, as
applicable, except with respect to clauses (ii) and (iii) only, for such
Defaults or violations as would not, individually or in the aggregate, have a
Material Adverse Effect. The Company’s and the Guarantor’s execution, delivery
and performance of this Agreement, the Indenture, the Securities, the Exchange
Notes and the Exchange Guarantees, and consummation of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Securities), by the Disclosure Package and by the Offering Memorandum
(i) have been duly authorized by all necessary corporate action and will not
result in any Default under the charter or by-laws or similar organizational
documents of the Company, the Guarantor or any Subsidiary, (ii) will not
conflict with or constitute a breach of, or Default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company, the Guarantor or any Subsidiaries pursuant to, or require
the consent of any other party to, any Existing Instrument, and (iii) will not
result in any violation of any statute, law, rule, regulation, judgment, order
or decree applicable to the Company, the Guarantor or any Subsidiaries of any
court, regulatory body, administrative agency, governmental body, arbitrator or
other authority having jurisdiction over the Company, the Guarantor or any
Subsidiaries or any of its or their properties.

(w) No Further Authorizations or Approvals Required. No consent, approval,
authorization or other order of, or registration or filing with, any court or
other governmental or regulatory authority or agency is required for the
Company’s or the Guarantor’s execution, delivery and

 

-7-



--------------------------------------------------------------------------------

performance of this Agreement, the Indenture, the Registration Rights Agreement,
the Securities, the Exchange Notes and the Exchange Guarantees, and consummation
of the transactions contemplated hereby and thereby, by the Disclosure Package
and by the Offering Memorandum, except such as have been obtained or made by the
Company and are in full force and effect under the Securities Act, or as may be
required under applicable state securities or blue sky laws.

(x) No Material Actions or Proceedings. There are no legal or governmental
actions, suits or proceedings pending or, to the best of the Company’s or the
Guarantor’s knowledge, threatened (i) against or affecting the Company, the
Guarantor or any Subsidiaries or (ii) which has as the subject thereof any
officer or director of the Company, the Guarantor or any Subsidiaries in his or
her role as an officer or director thereof, or property owned or leased by the
Company, the Guarantor or any Subsidiaries, and, in each case, would reasonably
be expected to have a Material Adverse Effect or adversely affect the
consummation of the transactions contemplated by this Agreement.

(y) Exchange Act Compliance. The Guarantor is subject to and in compliance in
all material respects with the reporting requirements of Section 13 or 15(d) of
the Exchange Act.

(z) Independent Accountants. Ernst & Young LLP, who have expressed their opinion
with respect to the financial statements (which term as used in this Agreement
includes the related notes thereto) and supporting schedules of the Guarantor
filed with the Commission included in the Disclosure Package and the Offering
Memorandum, is an independent registered public accounting firm with respect to
the Company and the Guarantor as required by the Securities Act and the Exchange
Act and the applicable published rules and regulations thereunder and the rules
and regulations of the Public Company Accounting Oversight Board.
PricewaterhouseCoopers LLP, who have expressed their opinion with respect to the
financial statements of the Target (which term as used in this Agreement
includes the related notes thereto) included in the Disclosure Package and the
Offering Memorandum, is an independent certified public accounting firm with
respect to the Target as required by the applicable published rules and
regulations of the American Institute of Certified Public Accountants.

(aa) Preparation of Financial Statements. The financial statements filed with
the Commission included or incorporated by reference in the Disclosure Package
and the Offering Memorandum, together with the related schedules and notes,
present fairly the consolidated financial position of the Guarantor and its
consolidated subsidiaries and the Target and its consolidated subsidiaries, as
of and at the dates indicated and the results of their operations and cash flows
for the periods specified. Such financial statements comply as to form with the
applicable accounting requirements of Regulation S-X and have been prepared in
conformity with generally accepted accounting principles as applied in the
United States applied on a consistent basis throughout the periods involved,
except as may be expressly stated in the related notes thereto. The financial
data set forth in the Preliminary Offering Memorandum and the Offering
Memorandum under the captions “Summary Financial Data of Anixter International”
and “Capitalization” fairly present the information set forth therein on a basis
consistent with that of the audited financial statements included in the
Disclosure Package and the Offering Memorandum. The pro forma financial
statements and the related notes thereto included in the Disclosure Package and
the Offering Memorandum present fairly the information shown therein and have
been prepared in accordance with the Commission’s rules and guidelines with
respect to pro forma financial statements except for the omission of the
unaudited pro forma combined statement of income for the six months ended
July 3, 2015, and the assumptions used in the preparation thereof are reasonable
and the adjustments used therein are appropriate to give effect to the
transactions and

 

-8-



--------------------------------------------------------------------------------

circumstances referred to therein. The information appearing in the Preliminary
Offering Memorandum, and the Offering Memorandum under the caption “Unaudited
Pro Forma Combined Financial Information” presents fairly the information shown
therein and has been prepared on a basis consistent with that of the pro forma
financial statements included in the Disclosure Package and the Offering
Memorandum. The interactive data in eXtensible Business Reporting Language of
the Guarantor incorporated by reference in the Disclosure Package and the
Offering Memorandum fairly present the information called for in all material
respects and have been prepared in accordance with the Commission’s rules and
guidelines applicable thereto.

(bb) The Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by the Company and the Guarantor.

(cc) Intellectual Property Rights. The Company, the Guarantor and the
Subsidiaries, own, possess, license or have other rights to use, on reasonable
terms, all patents, patent applications, trade and service marks, trade and
service mark registrations, trade names, copyrights, licenses, inventions, trade
secrets, technology, know-how and other intellectual property (collectively, the
“Intellectual Property”) necessary for the conduct of their respective
businesses as now conducted or as proposed in each of the Disclosure Package and
the Offering Memorandum to be conducted. Except as set forth in the Disclosure
Package and the Offering Memorandum, neither the Company, the Guarantor nor any
of the Subsidiaries has received any notice or is otherwise aware of any
infringement of or conflict with asserted rights of others with respect to any
Intellectual Property or of any facts or circumstances which would render any
Intellectual Property invalid or inadequate to protect the interest of the
Company, the Guarantor or any of the Subsidiaries therein, and which
infringement or conflict (if the subject of any unfavorable decision, ruling or
finding) or invalidity or inadequacy, singly or in the aggregate, would result
in a Material Adverse Effect.

(dd) All Necessary Permits, etc. The Company, the Guarantor and each Subsidiary
possess such valid and current licenses, certificates, authorizations or permits
issued by the appropriate state, federal or foreign regulatory agencies or
bodies necessary to conduct their respective businesses, and neither the Company
nor the Guarantor nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of, or non-compliance with, any such
license, certificate, authorization or permit which, singly or in the aggregate,
if the subject of an unfavorable decision, ruling or finding, could have a
Material Adverse Effect.

(ee) Title to Properties. The Company, the Guarantor and the Subsidiaries have
good and marketable title to all the properties and assets reflected as owned in
the financial statements referred to in Section 1(aa) above (or elsewhere in the
Disclosure Package and the Offering), in each case free and clear of any
security interests, mortgages, liens, encumbrances, equities, claims and other
defects, except (i) as otherwise stated in the Disclosure Package and the
Offering Memorandum or (ii) those which do not, singly or in the aggregate,
materially and adversely affect the value of such property and do not materially
interfere with the use made or proposed to be made of such property by the
Company, the Guarantor or any of the Subsidiaries. The real property,
improvements, equipment and personal property held under lease by the Company,
the Guarantor or any Subsidiary, are held under valid and enforceable leases,
with such exceptions as are not material and do not materially interfere with
the use made or proposed to be made of such real property, improvements,
equipment or personal property by the Company, the Guarantor, Subsidiary.

 

-9-



--------------------------------------------------------------------------------

(ff) Tax Law Compliance. The Company, the Guarantor and their consolidated
subsidiaries have filed all necessary federal, state, local and foreign income
and franchise tax returns in a timely manner and have paid all taxes required to
be paid by any of them and, if due and payable, any related or similar
assessment, fine or penalty levied against any of them, except for any taxes,
assessments, fines or penalties as may be being contested in good faith and by
appropriate proceedings. The Company and the Guarantor have made appropriate
provisions in the applicable financial statements referred to in Section 1
(z) above in respect of all federal, state, local and foreign income and
franchise taxes for all current or prior periods as to which the tax liability
of the Company, the Guarantor or any of their consolidated subsidiaries, has not
been finally determined.

(gg) Investment Company. The Company and the Guarantor have been advised of the
rules and requirements under the Investment Company Act of 1940, as amended (the
“Investment Company Act”). Neither the Company nor the Guarantor is, or after
receipt of payment for the Securities and the application of the proceeds
thereof as contemplated under the caption “Use of Proceeds” in each of the
Preliminary Offering Memorandum and the Offering Memorandum will be, an
“investment company” within the meaning of the Investment Company Act, and each
will conduct its business in a manner so that it will not become subject to the
Investment Company Act.

(hh) Insurance. Each of the Company, the Guarantor and their subsidiaries are
insured under policies in such amounts and with such deductibles and covering
such risks as are generally deemed adequate and customary for their businesses
including, but not limited to, policies covering real and personal property
owned or leased by the Company, the Guarantor and their subsidiaries against
theft, damage, destruction, acts of vandalism and earthquakes. All policies of
insurance and fidelity or surety bonds insuring the Company, the Guarantor or
any of their subsidiaries or their respective businesses, assets, employees,
officers and directors are in full force and effect; the Company, the Guarantor
and their subsidiaries are in compliance with the terms of such policies and
instruments in all material respects; and there are no claims by the Company,
the Guarantor or any of their subsidiaries under any such policy or instrument
as to which any insurance company is denying liability or defending under a
reservation of rights clause, except for defenses under a reservations of rights
clause where the failure to have coverage would not have a Material Adverse
Effect; and neither the Company nor the Guarantor nor any such subsidiary has
been refused any insurance coverage sought or applied for.

(ii) No Restrictions on Dividends or Other Distributions. No domestic subsidiary
of the Company, other than Anixter Receivables Corporation, is currently
contractually prohibited, directly or indirectly, from paying any dividends or
other distributions to the Company, from making any other distribution on such
subsidiary’s capital stock or other equity interest, from repaying to the
Company any loans or advances to such subsidiary from the Company or from
transferring any of such subsidiary’s property or assets to the Company or any
other subsidiary of the Company or Guarantor, except as described in or
contemplated by the Disclosure Package and the Offering Memorandum.

(jj) No Price Stabilization or Manipulation. Neither the Company nor the
Guarantor has taken or will take, directly or indirectly, any action designed to
or that might be reasonably expected to cause or result in stabilization or
manipulation of the price of any security of the Company or the Guarantor to
facilitate the sale or resale of the Securities.

 

-10-



--------------------------------------------------------------------------------

(kk) Related Party Transactions. There are no business relationships or
related-party transactions involving the Company, the Guarantor or any
subsidiary of the Guarantor or any other person required to be described in the
Preliminary Offering Memorandum or the Offering Memorandum that have not been
described as required.

(ll) Internal Controls and Procedures. The Guarantor and HD Supply maintain
(i) effective internal control over financial reporting as defined in
Rule 13a-15 under the Exchange Act and (ii) a system of internal accounting
controls sufficient to provide reasonable assurance that (A) transactions are
executed in accordance with management’s general or specific authorizations;
(B) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (C) access to assets is permitted only in
accordance with management’s general or specific authorization; (D) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences; and
(E) the interactive data in eXtensible Business Reporting Language incorporated
by reference in the Disclosure Package and the Offering Memorandum fairly
present the information called for in all material respects and are prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

(mm) No Material Weakness in Internal Controls. Since the end of the Guarantor’s
and HD Supply’s most recent audited fiscal year, there has been (i) no material
weakness in the Guarantor’s or HD Supply’s internal control over financial
reporting (whether or not remediated) and (ii) no change in the Guarantor’s or
HD Supply’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Guarantor’s or HD
Supply’s internal control over financial reporting.

(nn) Disclosure Controls. The Guarantor maintains an effective system of
“disclosure controls and procedures” (as defined in Rule 13a-15(e) under the
Exchange Act) that is designed to ensure that information required to be
disclosed by the Guarantor in reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the Commission’s rules and forms, including controls and
procedures designed to ensure that such information is accumulated and
communicated to the Guarantor’s management as appropriate to allow timely
decisions regarding required disclosure. The Guarantor has carried out
evaluations of the effectiveness of its disclosure controls and procedures as
required by Rule 13a-15(e) under the Exchange Act.

(oo) Stock Options. With respect to the stock options (the “Stock Options”)
granted pursuant to the stock-based compensation plans of the Guarantor (the
“Company Stock Plans”), (i) each Stock Option designated by the Guarantor at the
time of grant as an “incentive stock option” under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”), so qualifies, (ii) each grant of
a Stock Option was duly authorized no later than the date on which the grant of
such Stock Option was by its terms to be effective (the “Grant Date”) by all
necessary corporate action, including, as applicable, approval by the board of
directors of the Guarantor (or a duly constituted and authorized committee
thereof) and any required stockholder approval by the necessary number of votes
or written consents, and the award agreement governing such grant (if any) was
duly executed and delivered by the Guarantor, (iii) each such grant was made in
accordance with the terms of the Company Stock Plans, the Exchange Act and all
other applicable laws and regulatory rules or requirements, including the rules
of the New York Stock Exchange and any other exchange on which the securities of
the Guarantor are traded, (iv) the per share exercise price of each Stock Option
was equal to or greater than the fair market value of a share of

 

-11-



--------------------------------------------------------------------------------

common stock on the applicable Grant Date and (v) each such grant was properly
accounted for in accordance with GAAP in the consolidated financial statements
(including the related notes) of the Guarantor and disclosed in the Guarantor’s
filings with the Commission in accordance with the Exchange Act and all other
applicable laws. The Guarantor has not knowingly granted, and there is no and
has been no policy or practice of the Guarantor of granting, Stock Options prior
to, or otherwise coordinating the grant of Stock Options with, the release or
other public announcement of material information regarding the Guarantor or its
results of operations or prospects.

(pp) No Unlawful Contributions or Other Payments. Neither the Company nor the
Guarantor nor any of their subsidiaries nor, to the knowledge of the Company or
the Guarantor, or any director, officer, agent, employee or affiliate of the
Company, the Guarantor or any of their subsidiaries is aware of or has (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made or taken an act in
furtherance of an offer, promise or authorization of any direct or indirect
unlawful payment or benefit to any foreign or domestic government official or
employee , including of any government-owned or controlled entity or of a public
international organization, or any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977, as amended, or any
applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions, or
committed an offence under the Bribery Act 2010 of the United Kingdom, or any
other applicable anti-bribery or anti-corruption law; or (iv) made, offered,
agreed, requested or taken an act in furtherance of any unlawful bribe or other
unlawful benefit, including, without limitation, any rebate, payoff, influence
payment, kickback or other unlawful or improper payment or benefit. The Company
and its subsidiaries have instituted, maintain and enforce, and will continue to
maintain and enforce, policies and procedures designed to promote compliance
with all applicable anti-bribery and anti-corruption laws.

(qq) No Conflict with Money Laundering Laws. The operations of the Company, the
Guarantor and their subsidiaries are and have been conducted at all times in
material compliance with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all applicable jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Company or the
Guarantor, threatened.

(rr) No Conflict with Sanctions Laws. None of the Company, the Guarantor, any of
the Guarantor’s other subsidiaries or, to the knowledge of the Company or the
Guarantor, any director, officer, agent, employee, affiliate or representative
of the Company, the Guarantor or any of the Guarantor’s other subsidiaries is
currently the subject or target of any sanctions administered or enforced by the
United States Government, (including, without limitation, the U.S. Department of
the Treasury’s Office of Foreign Assets Control (“OFAC”) or the U.S. Department
of State and including, without limitation, the designation as a “specially
designated national” or “blocked person”), the United Nations Security Council
(“UNSC”), the European Union, Her Majesty’s Treasury (“HMT”), or other relevant
sanctions authority (collectively, “Sanctions”), nor is the Company, the
Guarantor, or any of the Guarantor’s other subsidiaries located, organized or
resident in a country or territory that is the subject or target of Sanctions,
including, without limitation,

 

-12-



--------------------------------------------------------------------------------

Crimea, Cuba, Iran, North Korea, Sudan and Syria (each, a “Sanctioned Country”);
and the Company will not, directly or indirectly, use the proceeds of the sale
of the Securities, or lend, contribute or otherwise make available such
proceeds, to any subsidiary, joint venture partner or other person (i) to fund
or facilitate any activities of or business with any person, or in any country
or territory that, at the time of such funding or facilitation, is the subject
or target of Sanctions, (ii) to fund or facilitate any activities of or business
in any Sanctioned Country or (iii) in any other manner that will result in a
violation by any person (including any person participating in the transaction,
whether as underwriter, advisor, investor or otherwise) of Sanctions.

(ss) Compliance with Environmental Laws. Except as otherwise disclosed in the
Disclosure Package and the Offering Memorandum, except as would not, singly or
in the aggregate, reasonably be expected to result in a Material Adverse Effect
(i) neither the Company, the Guarantor nor any of the Subsidiaries is in
violation of any federal, state, local or foreign statute, law, rule,
regulation, ordinance, code, policy or rule of common law and any judicial or
administrative interpretation thereof including any judicial or administrative
order, consent, decree or judgment, relating to pollution or protection of human
health, the environment (including, without limitation, ambient air, surface
water, groundwater, land surface or subsurface strata) or wildlife, including,
without limitation, laws and regulations relating to the release, in any form,
or threatened release of chemicals, pollutants, contaminants, wastes, toxic
substances, asbestos, asbestos containing materials, polychlorinated biphenyls,
hazardous substances, petroleum and petroleum products (collectively, “Hazardous
Materials”) or to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials (collectively,
“Environmental Laws”), (ii) the Company, the Guarantor and the Subsidiaries have
all permits, authorizations and approvals required under any applicable
Environmental Laws and are each in compliance with their requirements,
(iii) there are no pending or, to the best knowledge of the Company, the
Guarantor and the Subsidiaries after reasonable investigation, threatened
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation or potential responsibility, investigation or proceedings relating
to any Environmental Law against the Company, Guarantor or any of the
Subsidiaries, (iv) there are no events, conditions or circumstances that would
reasonably be expected to result in any liability of the Company, the Guarantor
or any of the Subsidiaries relating to any Hazardous Materials or the violation
of any Environmental Laws, (v) neither the Company, the Guarantor nor any of the
Subsidiaries is conducting or financing, in whole or in part, any investigation,
response or other corrective action pursuant to any Environmental Law at any
location and (vi) neither the Company, the Guarantor nor any of the Subsidiaries
is a party to any order, judgment, decree or agreement, which imposes any
obligation on any of them under any Environmental Law.

(tt) ERISA Compliance. None of the following events has occurred or exists:
(i) a failure to fulfill the obligations, if any, under the minimum funding
standards of Section 302 of the United States Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and the regulations and published
interpretations thereunder with respect to a Plan, determined without regard to
any waiver of such obligations or extension of any amortization period; (ii) an
audit or investigation by the Internal Revenue Service, the U.S. Department of
Labor, the Pension Benefit Guaranty Corporation or any other federal or state
governmental agency or any foreign regulatory agency with respect to the
employment or compensation of employees by any member of the Company or the
Guarantor that could have a Material Adverse Effect; or (iii) any breach of any
contractual obligation, or any violation of law or applicable qualification
standards, with respect to the employment or compensation of employees by any
member of the Company or the Guarantor that could have a Material Adverse
Effect. None of the following events has occurred or is reasonably likely to
occur: (i) a material increase in the aggregate amount of contributions

 

-13-



--------------------------------------------------------------------------------

required to be made to all Plans in the current fiscal year of the Company and
the Guarantor compared to the amount of such contributions made in the Company’s
and the Guarantor’s most recently completed fiscal year; (ii) a material
increase in the Company’s or the Guarantor’s “accumulated post-retirement
benefit obligations” (within the meaning of Statement of Financial Accounting
Standards 106) compared to the amount of such obligations in the Company’s or
the Guarantor’s most recently completed fiscal year; (iii) any event or
condition giving rise to a liability under Title IV of ERISA that could have a
Material Adverse Effect; or (iv) the filing of a claim by one or more employees
or former employees of the Company or the Guarantor related to their employment
that could have a Material Adverse Effect. For purposes of this paragraph, the
term “Plan” means a plan (within the meaning of Section 3(3) of ERISA) subject
to Title IV of ERISA with respect to which any member of the Company or the
Guarantor may have any liability.

(uu) Brokers. Except as otherwise disclosed in the Disclosure Package and the
Offering Memorandum, there is no broker, finder or other party that is entitled
to receive from the Company or the Guarantor any brokerage or finder’s fee or
other fee or commission as a result of any transactions contemplated by this
Agreement.

(vv) No Outstanding Loans or Other Indebtedness. There are no outstanding loans,
advances (except normal advances for business expenses in the ordinary course of
business) or guarantees or indebtedness by the Company or the Guarantor to or
for the benefit of any of the executive officers or directors of the Company or
the Guarantor or any of the members of any of them, except as disclosed in the
Disclosure Package and the Offering Memorandum.

(ww) Sarbanes-Oxley Compliance. There is and has been no failure on the part of
the Company or the Guarantor and any of the Company’s or the Guarantor’s
respective directors or officers, in their capacities as such, to comply with
any provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith (the “Sarbanes-Oxley Act”), including
Section 402 related to loans and Sections 302 and 906 related to certifications.

(xx) Ratings. Except as otherwise disclosed in the Disclosure Package or
previously publicly disclosed prior to the Applicable Time, no “nationally
recognized statistical rating organization” as such term is defined for purposes
of Section 3(a)(62) of the Exchange Act (i) has imposed (or has informed the
Company that it is considering imposing) any condition (financial or otherwise)
on the Company’s or the Guarantor’s retaining any rating assigned to the Company
or the Guarantor, any securities of the Company or the Guarantor or (ii) has
indicated to the Company or Guarantor that it is considering (a) the
downgrading, suspension, or withdrawal of, or any review for a possible change
that does not indicate the direction of the possible change in, any rating so
assigned or (b) any change in the outlook for any rating of the Company or the
Guarantor or any securities of the Company or the Guarantor.

(yy) Lending Relationship. Except as disclosed in the Disclosure Package and the
Offering Memorandum, neither the Company nor the Guarantor have any material
lending or other relationship with any bank or lending affiliate of any Initial
Purchaser.

(zz) Statistical and Market Related Data. Nothing has come to the attention of
the Company or the Guarantor that has caused the Company or the Guarantor to
believe that the statistical and market-related data included in the Disclosure
Package and the Offering Memorandum is not based on or derived from sources that
are reliable and accurate in all material respects.

 

-14-



--------------------------------------------------------------------------------

(aaa) Solvency. The Company and the Guarantor (on a consolidated basis) and the
Guarantor and its subsidiaries (on a consolidated based) are, as of the date
hereof, and will be, immediately after the Closing Date (giving effect to the
use of proceeds as described in the Disclosure Package and the Offering
Memorandum) Solvent. As used herein, the term “Solvent” means, with respect to
any person on a particular date, that on such date (i) the fair market value of
the assets of such person is greater than the total amount of liabilities
(including contingent liabilities) of such person, (ii) the present fair salable
value of the assets of such person is greater than the amount that will be
required to pay the probable liabilities of such person on its debts as they
become absolute and matured, (iii) such person is able to realize upon its
assets and pay its debts and other liabilities, including contingent
obligations, as they mature and (iv) such person does not have unreasonably
small capital.

Any certificate signed by an officer of the Company or the Guarantor and
delivered to the Representative or to counsel for the Initial Purchasers shall
be deemed to be a representation and warranty by the Company and the Guarantor
to each Initial Purchaser as to the matters set forth therein.

 

  Section 2. Purchase, Sale and Delivery of the Securities.

(a) The Securities. The Company agrees to issue and sell to the several Initial
Purchasers the Notes upon the terms herein set forth. On the basis of the
representations, warranties and agreements herein contained, and upon the terms
but subject to the conditions herein set forth, the Initial Purchasers agree,
severally and not jointly, to purchase from the Company the respective aggregate
principal amount of Notes set forth opposite their names on Schedule A. The
purchase price to be paid by the several Initial Purchasers to the Company shall
be equal to 98.75% of the aggregate principal amount thereof.

(b) The Closing Date. Delivery of the Notes to be purchased by the Initial
Purchasers and payment therefor shall be made at the offices of Schiff Hardin
LLP, 233 South Wacker Drive, Suite 6600, Chicago, IL 60606 (or such other place
as may be agreed to by the Company and the Representative) at 9:00 a.m., New
York time, on August 18, 2015, or such other time and date not later than
1:30 p.m., New York time, on August 18, 2015 as the Representative shall
designate by notice to the Company (the time and date of such closing are called
the “Closing Date”).

(c) Representations of the Initial Purchasers. Each of the Initial Purchasers,
severally and not jointly hereby represents and warrants to the Company that it
intends to offer the Securities for sale upon the terms and conditions set forth
in this Agreement and in the Disclosure Package. Each of the Initial Purchasers,
severally and not jointly, hereby represents and warrants to, and agrees with,
the Company, on the basis of the representations, warranties and agreements of
the Company and the Guarantor, that such Initial Purchaser: (i) is a QIB;
(ii) in connection with the Exempt Resales, will solicit offers to buy the
Securities only from, and will offer to sell the Securities only to, the
Eligible Purchasers; and (iii) will not offer or sell the Securities, nor has it
offered or sold the Securities by, or otherwise engaged in, any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act, including, but not limited to, advertisements, articles,
notices or other communications published in any newspaper, magazine, or similar
medium or broadcast over television or radio, or any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising)
and will not engage in any directed selling efforts within the meaning of Rule
902 under the Securities Act, in connection with the offering of the Securities.

 

-15-



--------------------------------------------------------------------------------

(d) Payment for the Securities. Payment for the Notes shall be made at the
Closing Date by wire transfer of immediately available funds to the order of the
Company.

It is understood that the Representative has been authorized, for its own
account and the accounts of the several Initial Purchasers, to accept delivery
of and receipt for, and make payment of the purchase price for, the Securities
the Initial Purchasers have agreed to purchase. Wells Fargo Securities, LLC
(“Wells Fargo”), individually and not as the Representative of the Initial
Purchasers, may (but shall not be obligated to) make payment for any Securities
to be purchased by any Initial Purchasers whose funds shall not have been
received by the Representative by the Closing Date for the account of such
Initial Purchasers, but any such payment shall not relieve such Initial
Purchasers from any of its obligations under this Agreement.

(e) Delivery of the Securities. The Company shall deliver, or cause to be
delivered, to the Representative for the accounts of the several Initial
Purchasers, the Notes (guaranteed by the Guarantor) the Initial Purchasers have
agreed to purchase on the Closing Date, against the irrevocable release of a
wire transfer of immediately available funds for the amount of the purchase
price therefor. Delivery of the Securities shall be made through the facilities
of The Depository Trust Company unless the Representative shall otherwise
instruct. Time shall be of the essence, and delivery at the time and place
specified in this Agreement is a further condition to the obligations of the
Initial Purchasers.

(f) Delivery of Offering Memorandum to the Initial Purchasers. The Company shall
deliver or cause to be delivered, copies of the Offering Memorandum in such
quantities and at such places as the Representative shall request.

 

  Section 3. Covenants of the Company and the Guarantor.

The Company and the Guarantor, jointly and severally, covenant and agree with
each Initial Purchaser as follows:

(a) Securities Act Compliance. The Company will (i) advise each Initial
Purchaser promptly after obtaining knowledge (and, if requested by any Initial
Purchaser, confirm such advice in writing) of (A) the issuance by any U.S. or
non-U.S. federal or state securities commission of any stop order suspending the
qualification or exemption from qualification of any of the Securities for offer
or sale in any jurisdiction, or the initiation of any proceeding for such
purpose by any U.S. or non-U.S. federal or state securities commission or other
regulatory authority, or (B) the happening of any event that makes any statement
of a material fact made in the Disclosure Package, any Issuer Free Writing
Document or the Offering Memorandum, untrue or that requires the making of any
additions to or changes in the Disclosure Package, any Issuer Free Writing
Document or the Offering Memorandum, to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
Company and the Guarantor will (i) use their reasonable best effort to prevent
the issuance of any stop order or order suspending the qualification or
exemption from qualification of any of the Securities under any securities or
“Blue Sky” laws of U.S. state or non-U.S. jurisdictions and (ii) if, at any
time, any U.S. or non-U.S. federal or state securities commission or other
regulatory authority shall issue an order suspending the qualification or
exemption from qualification of any of the Securities under any such laws, use
their reasonable best efforts to obtain the withdrawal or lifting of such order
at the earliest possible time.

 

-16-



--------------------------------------------------------------------------------

(b) Amendments. The Company will give the Representative notice of its intention
to prepare any amendment, supplement or revision to the Preliminary Offering
Memorandum, the Offering Memorandum or any Issuer Free Writing Document, and the
Company will furnish the Representative with copies of any such documents within
a reasonable amount of time prior to such proposed use, and will not use any
such document to which the Representative or counsel for the Initial Purchasers
shall reasonably object. The Company will give the Representative notice of any
filings made pursuant to the Exchange Act or the rules and regulations of the
Commission under the Exchange Act within 48 hours prior to the Applicable Time.
The Company will give the Representative notice of its intention to make any
such filing from and after the Applicable Time through the Closing Date (or, if
later, through the completion of the distribution of the Securities by the
Initial Purchasers to Eligible Purchasers) and will furnish the Representative
with copies of any such documents a reasonable amount of time prior to such
proposed filing, as the case may be, and will not file or use any such document
to which the Representative or counsel for the Initial Purchasers shall object.

(c) Continued Compliance with Securities Laws. The Company and the Guarantor
will comply with the Securities Act and the Securities Act Regulations so as to
permit the completion of the distribution of the Securities as contemplated by
this Agreement, the Disclosure Package and the Offering Memorandum. If at any
time prior to the completion of the distribution of the Securities by the
Initial Purchasers to Eligible Purchasers, any event shall occur or condition
shall exist as a result of which it is necessary (or if the Representative or
counsel for the Initial Purchasers shall notify the Company that, in their
judgment, it is necessary) to amend or supplement the Disclosure Package or the
Offering Memorandum so that the Disclosure Package or the Offering Memorandum,
as the case may be, will not include any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made or then prevailing,
not misleading or if it is necessary (or, if the Representative or counsel for
the Initial Purchasers shall notify the Company that, in their judgment, it is
necessary) to amend or supplement the Disclosure Package or the Offering
Memorandum in order to comply with law, the Company will promptly notify the
Representative of such event or condition and of its intention to prepare such
amendment or supplement (or, if the Representative or counsel for the Initial
Purchasers shall have notified the Company as aforesaid, the Company and the
Guarantor will promptly notify the Representative of their intention to prepare
such amendment or supplement) and will promptly prepare, subject to Section 3(b)
hereof, such amendment or supplement as may be necessary to correct such untrue
statement or omission or to comply with law, and the Company will furnish to the
Initial Purchasers such number of copies of such amendment or supplement as the
Initial Purchasers may reasonably request. If at any time an event shall occur
or condition shall exist as a result of which it is necessary (or if the
Representative or counsel for the Initial Purchasers shall notify the Company
that, in their judgment, it is necessary) to amend or supplement any Issuer Free
Writing Document so that it will not include an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made or then
prevailing, not misleading, or if it is necessary (or, if the Representative or
counsel for the Initial Purchasers shall notify the Company that, in their
judgment, it is necessary) to amend or supplement such Issuer Free Writing
Document in order to comply with the law, the Company will promptly notify the
Representative of such event or condition and of its intention to prepare such
amendment or supplement (or, if the Representative or counsel for the Initial
Purchasers shall have notified the Company as aforesaid, the Company will
promptly notify the Representative of its intention to prepare such amendment or
supplement) and will promptly prepare and, subject to Section 3(b) hereof,
distribute such

 

-17-



--------------------------------------------------------------------------------

amendment or supplement as may be necessary to correct such untrue statement or
omission or to comply with law, and the Company will furnish to the Initial
Purchasers such number of copies of such amendment or supplement as the Initial
Purchasers may reasonably request.

(d) Use of Offering Materials. The Company and the Guarantor consent to the use
of the Disclosure Package and the Offering Memorandum in accordance with the
securities or “Blue Sky” laws of the jurisdictions in which the Securities are
offered by the Initial Purchasers and by all dealers to whom Securities may be
sold, in connection with the offering and sale of the Securities.

(e) Delivery of Disclosure Documents to the Representative. The Company will
deliver to the Representative and counsel for the Initial Purchasers, within one
day of the date hereof and without charge, such number of copies of the
Preliminary Offering Memorandum, the Pricing Term Sheet and the Offering
Memorandum and any amendment or supplement to any of the foregoing as they
reasonably request.

(f) Pricing Term Sheet. The Company will prepare a pricing term sheet,
containing solely a description of final terms of the Securities and the
offering thereof, in the form approved by the Representative and attached as
Schedule B hereto.

(g) Permitted Free Writing Documents. Each of the Company and the Guarantor
represents that it has not made, and agrees that, unless it obtains the prior
written consent of the Representative, it will not make, any offer relating to
the Securities that constitutes or would constitute an Issuer Free Writing
Document; provided that the prior written consent of the Representative hereto
shall be deemed to have been given in respect of the Pricing Term Sheet and to
any electronic road show in the form previously provided by the Company to and
approved by the Representative. Any such Issuer Free Writing Document consented
to by the Representative is hereinafter referred to as a “Permitted Free Writing
Document”.

(h) Blue Sky Compliance. The Company and the Guarantor shall cooperate with the
Representative and counsel for the Initial Purchasers to qualify or register the
Securities for sale under (or obtain exemptions from the application of) the
state securities or blue sky laws or Canadian provincial securities laws or
other foreign laws of those jurisdictions designated by the Representative,
shall comply with such laws and shall continue such qualifications,
registrations and exemptions in effect so long as required for the distribution
of the Securities. Neither the Company nor the Guarantor shall be required to
qualify as a foreign corporation or to take any action that would subject it to
general service of process in any such jurisdiction where it is not presently
qualified or where it would be subject to taxation as a foreign corporation. The
Company and the Guarantor will advise the Representative promptly of the
suspension of the qualification or registration of (or any such exemption
relating to) the Securities for offering, sale or trading in any jurisdiction or
any initiation or threat of any proceeding for any such purpose, and in the
event of the issuance of any order suspending such qualification, registration
or exemption, each of the Company and the Guarantor shall use its best efforts
to obtain the withdrawal thereof at the earliest possible moment.

(i) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Securities sold by it in the manner specified in the Preliminary Offering
Memorandum and the Offering Memorandum under “Use of Proceeds.”

 

-18-



--------------------------------------------------------------------------------

(j) Agreement Not to Offer or Sell Additional Securities. During the period
commencing on the date hereof and ending on the 90th day following the date of
the Offering Memorandum, neither the Company nor the Guarantor will, without the
prior written consent of Wells Fargo (which consent may be withheld at the sole
discretion of Wells Fargo), directly or indirectly, sell, offer, contract or
grant any option to sell, pledge, transfer or establish an open “put equivalent
position” or liquidate or decrease a “call equivalent position” within the
meaning of Rule 16a-1(h) under the Exchange Act, or otherwise dispose of or
transfer (or enter into any transaction that is designed to, or might reasonably
be expected to, result in the disposition of), or announce the offering of, or
file any registration statement under the Securities Act in respect of, any debt
securities of the Company, the Guarantor or any subsidiary or securities
exchangeable for or convertible into debt securities of the Company, the
Guarantor or any subsidiary (other than contemplated by this Agreement).

(k) Rule 144A Information. So long as any of the Securities are outstanding, the
Company and the Guarantor will, furnish at their expense to the Initial
Purchasers, and, upon request, to the holders of the Securities and prospective
purchasers of the Securities the information required by Rule 144A(d)(4) under
the Securities Act (if any).

(l) Compliance with Sarbanes Oxley Act. The Company and the Guarantor will
comply with all applicable securities and other laws, rules and regulations,
including, without limitation, the Sarbanes Oxley Act of 2002, and use its best
efforts to cause the Company’s and the Guarantor’s respective directors and
officers, in their capacities as such, to comply with such laws, rules and
regulations, including, without limitation, the provisions of the Sarbanes Oxley
Act.

(m) Future Reports to the Representative. During the period of two years
hereafter the Company will furnish to the Representative (i) to the extent not
available on the Commission’s EDGAR filing system, as soon as practicable after
the end of each fiscal year, copies of the Annual Report of the Guarantor
containing the balance sheet of the Guarantor as of the close of such fiscal
year and statements of income, stockholders’ equity and cash flows for the year
then ended and the opinion thereon of the Guarantor’s independent public or
certified public accountants; (ii) to the extent not available on the
Commission’s EDGAR filing system, as soon as practicable after the filing
thereof, copies of each proxy statement, Annual Report on Form 10-K, Quarterly
Report on Form 10-Q, Current Report on Form 8-K or other report filed by the
Guarantor with the Commission, the Financial Industry Regulatory Authority
(“FINRA”) or any securities exchange; and (iii) as soon as available, copies of
any publicly available report or communication of the Company or the Guarantor
mailed generally to holders of its capital stock.

(n) Investment Limitation. The Company shall not invest or otherwise use the
proceeds received by the Company from its sale of the Securities in such a
manner as would require the Company, the Guarantor or any of their subsidiaries
to register as an investment company under the Investment Company Act.

(o) No Manipulation of Price. Neither the Company nor the Guarantor will take,
directly or indirectly, any action designed to cause or result in, or that has
constituted or might reasonably be expected to constitute, under the Exchange
Act or otherwise, the stabilization or manipulation of the price of any
securities of the Company or the Guarantor to facilitate the sale or resale of
the Securities.

 

-19-



--------------------------------------------------------------------------------

(p) DTC. The Company will cooperate with the Representative and use its best
efforts to permit the Securities to be eligible for clearance and settlement
through The Depository Trust Company (“DTC”).

(q) No Affiliate Resales. The Company and the Guarantor will not, and will not
permit any of their respective affiliates (as defined in Rule 144 under the
Securities Act) to, resell any of the Securities that have been acquired by any
of them, except for Securities purchased by the Company, the Guarantor or any of
their respective affiliates and resold in a transaction registered under the
Securities Act.

(r) No Integration. The Company will not, and will ensure that no affiliate of
the Company will, sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any “security” (as defined in the Securities Act) that
would be integrated with the sale of the Securities in a manner that would
require the registration under the Securities Act of the sale to the Initial
Purchaser or to the Eligible Purchasers of the Securities.

(s) No General Solicitation or Directed Selling Efforts. None of the Company,
the Target or any of their affiliates or any other person acting on its or their
behalf (other than the Initial Purchasers, as to which no representation is
made) has (i) solicited offers for, or offered or sold, the Securities by means
of any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(a)(2) of the Securities Act or (ii) engaged in any
directed selling efforts within the meaning of Regulation S, and all such
persons have complied with the offering restrictions requirement of Regulation
S.

 

  Section 4. Payment of Expenses.

The Company and the Guarantor, jointly and severally, agree to pay all costs,
fees and expenses incurred in connection with the performance of their
obligations hereunder and in connection with the transactions contemplated
hereby, including without limitation (i) all expenses incident to the issuance
and delivery of the Securities (including all printing and engraving costs),
(ii) all necessary issue, transfer and other stamp taxes in connection with the
issuance and sale of the Securities to the Initial Purchasers, (iii) all fees
and expenses of the Company’s and the Guarantor’s counsel, independent public or
certified public accountants and other advisors, (iv) all costs and expenses
incurred in connection with the preparation, printing, filing, shipping and
distribution of the Preliminary Offering Memorandum, the Disclosure Package and
the Offering Memorandum and any Issuer Free Writing Document, and all amendments
and supplements thereto, and the mailing and delivering of copies thereof to the
Initial Purchasers and dealers, this Agreement, the Registration Rights
Agreement, the Indenture, the Notes and Guarantee and the Exchange Notes and
Exchange Guarantees, (v) all filing fees, attorneys’ fees and expenses incurred
by the Company, the Guarantor or the Initial Purchasers in connection with
qualifying or registering (or obtaining exemptions from the qualification or
registration of) all or any part of the Securities for offer and sale under the
securities laws of the several states of the United States, the provinces of
Canada or other jurisdictions designated by the Initial Purchasers (including,
without limitation, the cost of preparing, printing and mailing preliminary and
final blue sky or legal investment memoranda), (vi) the fees and expenses of the
Trustee, including the fees and disbursements of counsel for the Trustee in
connection with the Indenture and the Securities, (vii) any fees payable in
connection with the rating of the Securities with the ratings agencies,
(viii) all fees and expenses (including reasonable fees and expenses of counsel)
of the Company and the Guarantor in connection with approval of the Securities
by the DTC for “book-entry”

 

-20-



--------------------------------------------------------------------------------

transfer, (ix) all expenses incident to the “road show” for the offering of the
Securities, including the cost of any chartered airplane or other
transportation, and (x) all other costs and expenses incident to the performance
of its obligations hereunder which are not otherwise specifically provided for
in this Section 4. It is understood, however, that, except as provided in this
Section 4, Section 6, Section 8 and Section 9 hereof, the Initial Purchasers
will pay all of their own costs and expenses, including the fees and expenses of
their counsel.

 

  Section 5. Conditions of the Obligations of the Initial Purchasers.

The obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Company and
the Guarantor set forth in Section 1 hereof as of the date hereof and as of the
Closing Date as though then made and, to the accuracy of the statements of the
Company and the Guarantor made in any certificates pursuant to the provisions
hereof, to the timely performance by the Company and the Guarantor of its
covenants and other obligations hereunder, and to each of the following
additional conditions:

(a) Accountants’ Comfort Letter. On the date hereof, the Representative shall
have received a letter dated the date hereof, of each of (i) Ernst & Young LLP,
independent public accountants for the Company and the Guarantor and
(ii) PricewaterhouseCoopers LLP, independent public accountants for the Target,
addressed to the Initial Purchasers and each in form and substance satisfactory
to the Representative.

(b) No Material Adverse Change or Ratings Agency Change. For the period from and
after the date of this Agreement and prior to the Closing Date:

(i) in the judgment of the Representative there shall not have occurred any
Material Adverse Change;

(ii) there shall not have been any change or decrease specified in the letter or
letters referred to in paragraph (a) of this Section 5 which is, in the sole
judgment of the Representative, so material and adverse as to make it
impractical or inadvisable to proceed with the offering, sale or delivery of the
Securities as contemplated by this Agreement, the Disclosure Package and the
Offering Memorandum; and

(iii) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any securities of the Company, the Guarantor or any of its
subsidiaries by any “nationally recognized statistical rating organization” as
such term is defined for purposes of Section 3(a)(62) of the Exchange Act, and
no such organization shall have publicly announced that it has under
surveillance or review, with possible negative implications, any such rating.

(c) Opinion of Counsel for the Company and Guarantor. On the Closing Date the
Representative shall have received favorable opinions of Schiff Hardin LLP,
counsel for the Company and the Guarantor and Justin Choi, Esq., General Counsel
to the Company and the Guarantor, each dated as of such Closing Date, the forms
of which are attached as Exhibit A and Exhibit B, respectively.

 

-21-



--------------------------------------------------------------------------------

(d) Opinion of Counsel for the Initial Purchasers. On the Closing Date the
Representative shall have received the favorable opinion of Cahill Gordon &
Reindel LLP counsel for the Initial Purchasers, dated as of such Closing Date,
in form and substance reasonably satisfactory to, and addressed to, the
Representative, and the Company and the Guarantor shall have furnished to such
counsel such documents as they request for the purpose of enabling them to pass
upon such matters.

(e) Officers’ Certificate. On the Closing Date the Representative shall have
received a written certificate executed by the Chairman of the Board, Chief
Executive Officer or President of the Company and the Guarantor and the Chief
Financial Officer or Chief Accounting Officer of the Company and the Guarantor,
dated as of such Closing Date to the effect that the signers of such certificate
have carefully examined Disclosure Package and the Offering Memorandum and any
amendment or supplement thereto, any Issuer Free Writing Document and any
amendment or supplement thereto and this Agreement, to the effect set forth in
subsection (b)(iii) of this Section 5, and further to the effect that:

(i) for the period from and after the date of this Agreement and prior to such
Closing Date there has not occurred any Material Adverse Change;

(ii) the representations and warranties of the Company and the Guarantor set
forth in Section 1 of this Agreement are true and correct on and as of such
Closing Date with the same force and effect as though expressly made on and as
of such Closing Date; and

(iii) each of the Company and the Guarantor has complied with all the agreements
hereunder and satisfied all the conditions on its part to be performed or
satisfied hereunder at or prior to such Closing Date.

(f) Bring-down Comfort Letter. On the Closing Date, the Representative shall
have received a letter dated such date from each of (i) Ernst & Young LLP,
independent public accountants for the Company and the Guarantor and
(ii) PricewaterhouseCoopers LLP, independent public accountants for the Target,
each in form and substance satisfactory to the Representative, to the effect
that they reaffirm the statements made in the letter furnished by them pursuant
to subsection (a) of this Section 5, except that the specified date referred to
therein for the carrying out of procedures shall be no more than three business
days prior to such Closing Date.

(g) Securities Eligible for DTC. On the Closing Date, the Securities shall be
eligible for clearance and settlement through the DTC.

(h) The Securities. The Securities, the Registration Rights Agreement and the
Indenture shall be executed by the Company and the Guarantor in substantially
the form previously delivered to you.

(i) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Notes or the
issuance of the Guarantees; and no injunction or order of any federal, state or
foreign court shall have been issued that would, as of the Closing Date, prevent
the issuance or sale of the Notes or the issuance of the Guarantees.

(j) Additional Documents. On or before the Closing Date the Representative and
counsel for the Initial Purchasers shall have received such information,
documents and opinions as they may reasonably require for the purposes of
enabling them to pass upon the issuance and sale of the Securities as
contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

 

-22-



--------------------------------------------------------------------------------

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Representative
by notice to the Company at any time on or prior to the Closing Date which
termination shall be without liability on the part of any party to any other
party, except that Section 4, Section 6, Section 8, Section 9 and Section 14
shall at all times be effective and shall survive such termination.

 

  Section 6. Reimbursement of Initial Purchasers’ Expenses.

If this Agreement is terminated pursuant to Section 5, Section 10 or clauses
(i) or (iv) of Section 11 or if the sale to the Initial Purchasers of the
Securities on the Closing Date is not consummated because of any refusal,
inability or failure on the part of the Company or the Guarantor to perform any
agreement herein or to comply with any provision hereof, the Company and the
Guarantor, jointly and severally, agree to reimburse the Representative and the
other Initial Purchasers (or such Initial Purchasers as have terminated this
Agreement with respect to themselves) that have not defaulted under Section 10,
severally, upon demand for all out-of-pocket expenses that shall have been
reasonably incurred by the Representative and the Initial Purchasers in
connection with the proposed purchase and the offering and sale of the
Securities, including but not limited to fees and disbursements of counsel,
printing expenses, travel expenses, postage, facsimile and telephone charges.

 

  Section 7. Effectiveness of this Agreement.

This Agreement shall not become effective until execution by the parties hereto.

 

  Section 8. Indemnification.

(a) Indemnification of the Initial Purchasers. The Company and the Guarantor,
jointly and severally, agree to indemnify and hold harmless each Initial
Purchaser, its directors, officers, employees and agents, and each person, if
any, who controls any Initial Purchaser within the meaning of the Securities Act
or the Exchange Act against any loss, claim, damage, liability or expense, as
incurred, to which such Initial Purchaser, director, officer, employee, agent or
controlling person may become subject, insofar as such loss, claim, damage,
liability or expense (or actions in respect thereof as contemplated below)
arises out of or is based upon any untrue statement or alleged untrue statement
of a material fact contained in any Preliminary Offering Memorandum, any Issuer
Free Writing Document, the Disclosure Package or the Offering Memorandum (or any
amendment or supplement to any of the foregoing), or any wrapper material
distributed in Canada in connection with foreign sales or the omission or
alleged omission therefrom of a material fact, in each case, necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, and to reimburse each Initial Purchaser, its
officers, directors, employees, agents and each such controlling person for any
and all

 

-23-



--------------------------------------------------------------------------------

expenses (including the fees and disbursements of counsel chosen by Wells Fargo)
as such expenses are reasonably incurred by such Initial Purchaser, or its
officers, directors, employees, agents or such controlling person in connection
with investigating, defending, settling, compromising or paying any such loss,
claim, damage, liability, expense or action; provided, however, that the
foregoing indemnity agreement shall not apply to any loss, claim, damage,
liability or expense to the extent, but only to the extent, arising out of or
based upon any untrue statement or alleged untrue statement or omission or
alleged omission based upon and in conformity with written information furnished
to the Company by any Initial Purchaser through the Representative expressly for
use in the Preliminary Offering Memorandum, any Issuer Free Writing Document,
the Disclosure Package or the Offering Memorandum (or any amendment or
supplement thereto), it being understood and agreed that the only such
information furnished by any Initial Purchaser consists of the information
described as such in Section 8(b) hereof. The indemnity agreement set forth in
this Section 8(a) shall be in addition to any liabilities that the Company and
Guarantor may otherwise have.

(b) Indemnification of the Company, its Directors and Officers. Each Initial
Purchaser agrees, severally and not jointly, to indemnify and hold harmless the
Company and the Guarantor, each of their respective directors and each person,
if any, who controls the Company or the Guarantor within the meaning of the
Securities Act or the Exchange Act, against any loss, claim, damage, liability
or expense, as incurred, to which the Company, the Guarantor, or any such
director, officer or controlling person may become subject, insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon any untrue or alleged untrue
statement of a material fact contained in the Preliminary Offering Memorandum,
any Issuer Free Writing Document, the Disclosure Package or the Offering
Memorandum (or any amendment or supplement to any of the foregoing), or arises
out of or is based upon the omission or alleged omission to state therein a
material fact necessary to make the statements therein not misleading, in each
case to the extent, and only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Preliminary Offering Memorandum, any Issuer Free Writing Document, the
Disclosure Package or the Offering Memorandum (or any amendment or supplement to
any of the foregoing), in reliance upon and in conformity with written
information furnished to the Company by such Initial Purchaser through the
Representative expressly for use therein; and to reimburse the Company or the
Guarantor, or any such director, officer or controlling person for any legal and
other expense reasonably incurred by the Company or the Guarantor, or any such
director, officer or controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action. The Company and the Guarantor hereby acknowledge
that the only information that the Initial Purchasers have furnished to the
Company and the Guarantor expressly for use in the Preliminary Offering
Memorandum, any Issuer Free Writing Document or the Offering Memorandum (or any
amendment or supplement thereto) are the statements set forth in the sixth
paragraph and the first and second sentences of the tenth paragraph under the
caption of “Plan of Distribution” in the Offering Memorandum. The indemnity
agreement set forth in this Section 8(b) shall be in addition to any liabilities
that each Initial Purchaser may otherwise have.

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof, but the failure to so notify the
indemnifying party (i) will not relieve it from liability under paragraph (a) or
(b) above unless and to the extent it did not otherwise learn of such action and
such failure

 

-24-



--------------------------------------------------------------------------------

results in the forfeiture by the indemnifying party of substantial rights and
defenses and (ii) will not, in any event, relieve the indemnifying party from
any obligations to any indemnified party other than the indemnification
obligation provided in paragraph (a) or (b) above. In case any such action is
brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in, and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
satisfactory to such indemnified party; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that a conflict may
arise between the positions of the indemnifying party and the indemnified party
in conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties that are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 8 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel (other than local counsel), reasonably approved by the
indemnifying party (or by Wells Fargo in the case of Section 8(b)), representing
the indemnified parties who are parties to such action) or (ii) the indemnifying
party shall not have employed counsel satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after notice of
commencement of the action, in each of which cases the fees and expenses of
counsel shall be at the expense of the indemnifying party.

(d) Settlements. The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent, which
shall not be withheld unreasonably, but if settled with such consent or if there
is a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party against any loss, claim, damage, liability or
expense by reason of such settlement or judgment. Notwithstanding the foregoing
sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by Section 8(c) hereof, the indemnifying party agrees
that it shall be liable for any settlement of any proceeding effected without
its written consent if (i) such settlement is entered into more than 30 days
after receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request prior to the date of such settlement. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (x) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding and (y) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any indemnified party.

 

-25-



--------------------------------------------------------------------------------

  Section 9. Contribution.

If the indemnification provided for in Section 8 is for any reason unavailable
to or otherwise insufficient to hold harmless an indemnified party in respect of
any losses, claims, damages, liabilities or expenses referred to therein, then
each indemnifying party shall contribute to the aggregate amount paid or payable
by such indemnified party, as incurred, as a result of any losses, claims,
damages, liabilities or expenses referred to therein (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company and the
Guarantor, on the one hand, and the Initial Purchasers, on the other hand, from
the offering of the Securities pursuant to this Agreement or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company and
the Guarantor, on the one hand, and the Initial Purchasers, on the other hand,
in connection with the untrue statements or omissions or alleged untrue
statements or alleged omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative benefits received by the Company and the Guarantor, on the one
hand, and the Initial Purchasers, on the other hand, in connection with the
offering of the Securities pursuant to this Agreement shall be deemed to be in
the same respective proportions as the total net proceeds from the offering of
the Securities pursuant to this Agreement (before deducting expenses) received
by the Company, and the total discount or commission received by the Initial
Purchasers, bear to the aggregate initial public offering price of the
Securities as set forth on such cover. The relative fault of the Company and the
Guarantor, on the one hand, and the Initial Purchasers, on the other hand, shall
be determined by reference to, among other things, whether any such untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact relates to information supplied by the Company and the
Guarantor, on the one hand, or the Initial Purchasers, on the other hand, and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8(c), any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim.

The Company, the Guarantor and the Initial Purchasers agree that it would not be
just and equitable if contribution pursuant to this Section 9 were determined by
pro rata allocation (even if the Initial Purchasers were treated as one entity
for such purpose) or by any other method of allocation that does not take
account of the equitable considerations referred to in this Section 9.

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount or commission
received by such Initial Purchaser in connection with the Securities
underwritten by it and distributed to the public. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 9 are several, and not joint, in proportion to their
respective purchase commitments as set forth opposite their names in Schedule A.
For purposes of this Section 9, each director, officer, employee and agent of an
Initial Purchaser and each person, if any, who controls an Initial Purchaser
within the meaning of the Securities Act or the Exchange Act shall have the same
rights to contribution as such Initial Purchaser and each director of the
Company and the Guarantor, and each person, if any, who controls the Company or
the Guarantor within the meaning of the Securities Act or the Exchange Act shall
have the same rights to contribution as the Company and the Guarantor.

 

-26-



--------------------------------------------------------------------------------

  Section 10. Default of One or More of the Several Initial Purchasers.

If, on the Closing Date, any one or more of the several Initial Purchasers shall
fail or refuse to purchase Securities that it or they have agreed to purchase
hereunder on such date, and the aggregate principal amount of Securities which
such defaulting Initial Purchaser or Initial Purchasers agreed but failed or
refused to purchase does not exceed 10% of the aggregate principal amount of the
Securities to be purchased on the Closing Date, the other Initial Purchasers
shall be obligated, severally, in the proportions that the aggregate principal
amount of Securities set forth opposite their respective names on Schedule A
bears to the aggregate principal amount of Securities set forth opposite the
names of all such non-defaulting Initial Purchasers, or in such other
proportions as may be specified by the Representative with the consent of the
non-defaulting Initial Purchasers, to purchase the Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on such date. If, on the Closing Date, any one or more of the
Initial Purchasers shall fail or refuse to purchase Securities and the aggregate
principal amount of Securities with respect to which such default occurs exceeds
10% of the aggregate principal amount of Securities to be purchased on such
date, and arrangements satisfactory to the Representative and the Company for
the purchase of such Securities are not made within 48 hours after such default,
this Agreement shall terminate without liability of any party to any other party
except that the provisions of Section 4, Section 6, Section 8, Section 9 and
Section 19 shall at all times be effective and shall survive such termination.
In any such case either the Representative or the Company shall have the right
to postpone the Closing Date but in no event for longer than seven days in order
that the required changes, if any, to the Offering Memorandum or any other
documents or arrangements may be effected.

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 10. Any action taken under this Section 10 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

 

  Section 11. Termination of this Agreement.

Prior to the Closing Date this Agreement may be terminated by the Representative
by notice given to the Company if at any time (i) trading or quotation in any of
the Company’s or Guarantor’s securities shall have been suspended or limited by
the Commission or by the New York Stock Exchange (“NYSE”), (ii) trading in
securities generally on the NYSE shall have been suspended or limited, or
minimum or maximum prices shall have been generally established by the
Commission or FINRA or on such stock exchange; (iii) a general banking
moratorium shall have been declared by federal or New York authorities or a
material disruption in commercial banking or securities settlement or clearance
services in the United States has occurred; (iv) in the judgment of the
Representative there shall have occurred any Material Adverse Change or
(v) there shall have occurred any outbreak or escalation of national or
international hostilities or declaration of a national emergency or war by the
United States or any crisis or calamity, or any change in the United States or
international financial markets, or any substantial change or development
involving a prospective substantial change in United States’ or international
political, financial or economic conditions, as in the judgment of the
Representative is material and adverse and makes it impracticable or inadvisable
to proceed with the offering, sale and delivery of the Securities in the manner
and on the terms described in the Disclosure Package

 

-27-



--------------------------------------------------------------------------------

and the Offering Memorandum or to enforce contracts for the sale of securities.
Any termination pursuant to this Section 11 shall be without liability on the
part of (a) the Company and the Guarantor to any Initial Purchaser, except that
the Company and Guarantor shall be obligated to reimburse the expenses of the
Representative and the Initial Purchasers as provided in Sections 4 and 6
hereof, (b) any Initial Purchaser to the Company or the Guarantor, or (c) any
party hereto to any other party except that the provisions of Sections 8 and 9
hereof shall at all times be effective and shall survive such termination.

 

  Section 12. No Advisory or Fiduciary Responsibility.

The Company and the Guarantor acknowledge and agree that: (i) the purchase and
sale of the Securities pursuant to this Agreement, including the determination
of the public offering price of the Securities and any related discounts and
commissions, is an arm’s-length commercial transaction between the Company and
the Guarantor, on the one hand, and the several Initial Purchasers, on the other
hand, and the Company and the Guarantor are capable of evaluating and
understanding and understand and accept the terms, risks and conditions of the
transactions contemplated by this Agreement; (ii) in connection with each
transaction contemplated hereby and the process leading to such transaction each
Initial Purchaser is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary of the Company or the Guarantor or their
respective affiliates, stockholders, creditors or employees or any other party;
(iii) no Initial Purchaser has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Company or the Guarantor with respect
to any of the transactions contemplated hereby or the process leading thereto
(irrespective of whether such Initial Purchaser has advised or is currently
advising the Company or the Guarantor on other matters) and no Initial Purchaser
has any obligation to the Company or Guarantor with respect to the offering
contemplated hereby except the obligations expressly set forth in this
Agreement; (iv) the several Initial Purchasers and their respective affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Company and the Guarantor and that the several Initial
Purchasers have no obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Initial Purchasers have
not provided any legal, accounting, regulatory or tax advice with respect to the
offering contemplated hereby and the Company and the Guarantor have consulted
their own legal, accounting, regulatory and tax advisors to the extent they
deemed appropriate.

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantor and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof. The
Company and the Guarantor hereby waive and release, to the fullest extent
permitted by law, any claims that the Company or the Guarantor may have against
the several Initial Purchasers with respect to any breach or alleged breach of
agency or fiduciary duty.

 

  Section 13. Representations and Indemnities to Survive Delivery.

The respective indemnities, agreements, representations, warranties and other
statements of the Company and the Guarantor, of their respective officers and of
the several Initial Purchasers set forth in or made pursuant to this Agreement
(i) will remain operative and in full force and effect, regardless of any
(A) investigation, or statement as to the results thereof, made by or on behalf
of any Initial Purchaser, officers or employees of any Initial Purchaser, or any
person controlling the Initial Purchaser, the Company, the Guarantor, the
officers or employees of the Company or the Guarantor or any person controlling
the Company or the Guarantor, as the case may be or (B) acceptance of the
Securities and payment for them hereunder and (ii) will survive delivery of and
payment for the Securities sold hereunder and any termination of this Agreement.

 

-28-



--------------------------------------------------------------------------------

  Section 14. Notices.

All communications hereunder shall be in writing and shall be mailed, hand
delivered or telecopied and confirmed to the parties hereto as follows:

If to the Initial Purchasers:

Wells Fargo Securities, LLC

550 South Tryon Street

Charlotte, North Carolina 28202

Attention: Peter Bove

with a copy to:

Cahill Gordon & Reindel LLP

80 Pine Street

New York, NY 10005

Facsimile: (212) 269-5420

Attention: Luis R. Penalver, Esq.

If to the Company:

Anixter International Inc.

2301 Patriot Blvd.

Glenview, Illinois 60026

Facsimile: 224-521-8990

Attention: Treasurer

with a copy to:

Schiff Hardin LLP

233 South Wacker Drive

Suite 6600

Chicago, Illinois 60606

Facsimile: 312-258-5700

Attention: David McCarthy, Esq.

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

 

  Section 15. Successors and Assigns.

This Agreement will inure to the benefit of and be binding upon the parties
hereto, including any substitute Initial Purchasers pursuant to Section 10
hereof, and to the benefit of (i) the Company and the Guarantor, their
respective directors, any person who controls the Company or the Guarantor
within the meaning of the Securities Act or the Exchange Act, (ii) the Initial

 

-29-



--------------------------------------------------------------------------------

Purchasers, the officers, directors, employees and agents of the Initial
Purchasers, and each person, if any, who controls any Initial Purchaser within
the meaning of the Securities Act and the Exchange Act, and (iii) the respective
successors and assigns of any of the above, all as and to the extent provided in
this Agreement, and no other person shall acquire or have any right under or by
virtue of this Agreement. The term “successors and assigns” shall not include a
purchaser of any of the Securities from any of the several Initial Purchasers
merely because of such purchase.

 

  Section 16. Partial Unenforceability.

The invalidity or unenforceability of any Section, paragraph or provision of
this Agreement shall not affect the validity or enforceability of any other
Section, paragraph or provision hereof. If any Section, paragraph or provision
of this Agreement is for any reason determined to be invalid or unenforceable,
there shall be deemed to be made such minor changes (and only such minor
changes) as are necessary to make it valid and enforceable.

 

  Section 17. Governing Law Provisions.

THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

  Section 18. Patriot Act.

In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Initial Purchasers are required
to obtain, verify and record information that identifies their respective
clients, including the Company, which information may include the name and
address of their respective clients, as well as other information that will
allow the Initial Purchasers to properly identify their respective clients.

 

  Section 19. General Provisions.

This Agreement constitutes the entire agreement of the parties to this Agreement
and supersedes all prior written or oral and all contemporaneous oral
agreements, understandings and negotiations with respect to the subject matter
hereof. This Agreement may be executed in two or more counterparts, each one of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. Delivery of an executed counterpart of
a signature page to this Agreement by telecopier, facsimile, email or other
electronic transmission (i.e., “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement. This Agreement may not be
amended or modified unless in writing by all of the parties hereto, and no
condition herein (express or implied) may be waived unless waived in writing by
each party whom the condition is meant to benefit. The Section headings herein
are for the convenience of the parties only and shall not affect the
construction or interpretation of this Agreement.

Each of the parties hereto acknowledges that it is a sophisticated business
person who was adequately represented by counsel during negotiations regarding
the provisions hereof, including, without limitation, the indemnification
provisions of Section 8 and the contribution provisions of Section 9, and is
fully informed regarding said provisions. Each of the parties hereto

 

-30-



--------------------------------------------------------------------------------

further acknowledges that the provisions of Sections 8 and 9 hereto fairly
allocate the risks in light of the ability of the parties to investigate the
Company, its affairs and its business in order to assure that adequate
disclosure has been made in any Preliminary Offering Memorandum and the Offering
Memorandum (and any amendments and supplements thereto), as required by the
Securities Act and the Exchange Act.

 

-31-



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

Very truly yours, ANIXTER INC. By:  

/s/ Rodney A. Shoemaker

  Name:   Rodney A. Shoemaker   Title:   Senior Vice President – Treasurer
ANIXTER INTERNATIONAL INC. By:  

/s/ Rodney A. Shoemaker

  Name:   Rodney A. Shoemaker   Title:   Senior Vice President – Treasurer

[Purchase Agreement – Signature Page]

 



--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby confirmed and accepted by the
Representative as of the date first above written.

 

Wells Fargo Securities, LLC

Acting as the Representative of the

several Initial Purchasers named in

the attached Schedule A.

By:   WELLS FARGO SECURITIES, LLC By:  

/s/ Jake Petrovich

  Name:   Jake Petrovich   Title:   Managing Director

[Purchase Agreement – Signature Page]



--------------------------------------------------------------------------------

SCHEDULE A

 

Initial Purchasers    Aggregate Principal Amount of
Notes to be Purchased  

Wells Fargo Securities, LLC

   $ 175,000,000   

J.P. Morgan Securities LLC

   $ 87,500,000   

Merrill Lynch, Pierce, Fenner & Smith Incorporated

   $ 70,000,000   

SunTrust Robinson Humphrey, Inc.

   $ 10,500,000   

PNC Capital Markets LLC

   $ 7,000,000   

Total

   $ 350,000,000   



--------------------------------------------------------------------------------

SCHEDULE B – PRICING TERM SHEET



--------------------------------------------------------------------------------

PRICING SUPPLEMENT    STRICTLY CONFIDENTIAL            

 

LOGO [g91339ex10_1logo.jpg]

$350,000,000

ANIXTER INC.

5.50% Senior Notes due 2023

August 4, 2015

 

Pricing Supplement dated August 4, 2015 to the Preliminary Offering Memorandum
of Anixter Inc. dated August 4, 2015

This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum. Capitalized terms used below have the meanings
given in the Preliminary Offering Memorandum.

The information in this Pricing Supplement supplements the Preliminary Offering
Memorandum and supersedes the information in the Preliminary Offering Memorandum
to the extent inconsistent with the information in the Preliminary Offering
Memorandum. Other information (including financial information) presented in the
Preliminary Offering Memorandum is deemed to have changed to the extent affected
by the changes described herein.

The Notes have not been registered under the Securities Act and are being
offered only to (1) persons reasonably believed to be “qualified institutional
buyers” as defined in Rule 144A under the Securities Act and (2) outside the
United States to non-U.S. persons in compliance with Regulation S under the
Securities Act.

 

Issuer:    Anixter Inc. Notes:    5.50% Senior Notes due 2023 Size:   
$350,000,000 Maturity:    March 1, 2023 Coupon (Interest Rate):    5.50% Price
to Public:    100% plus accrued interest, if any, from August 18, 2015 Yield to
Maturity:    5.50% Interest Payment Dates:    March 1 and September 1 beginning
on March 1, 2016. Record Dates:    February 15 and August 15 Make-Whole Amount:
   Anixter may at any time redeem all or part of the Notes at any time at its
option at a redemption price equal to (i) the principal amount of the Notes
being redeemed plus accrued interest to the redemption



--------------------------------------------------------------------------------

   date plus (ii) the greater of (a) 1% of the principal amount of the Notes
being redeemed or (b) a “make-whole” amount based on the yield of a comparable
U.S. Treasury Security plus 0.50%. Special Mandatory Redemption:    If the
acquisition agreement for the Acquisition is terminated, or the Acquisition
otherwise does not close, at any time on or prior to January 15, 2016, the Notes
will be subject to a special mandatory redemption. The special mandatory
redemption price will be equal to 100% of the initial issue price of the Notes,
plus accrued and unpaid interest from the issue date of the Notes up to, but not
including, the payment date of such mandatory redemption. Trade Date:    August
4, 2015 Expected Settlement Date:    August 18, 2015 (T+10)    Under Rule 15c6-1
under the Exchange Act, trades in the secondary market generally are required to
settle in three business days, unless the parties to any such trade expressly
agree otherwise. Accordingly, purchasers who wish to trade Notes on the date
hereof or the next six business days will be required, by virtue of the fact
that the Notes initially will settle T+10, to specify an alternate settlement
cycle at the time of any such trade to prevent a failed settlement. Purchasers
of Notes who wish to trade Notes on the date hereof or the next six business
days should consult their own advisors. Joint Book-Running Managers:   

Wells Fargo Securities, LLC

J.P. Morgan Securities LLC

Merrill Lynch, Pierce, Fenner & Smith

                     Incorporated

Co-Managers:   

SunTrust Robinson Humphrey, Inc.

PNC Capital Markets LLC

CUSIP/ISIN:    144A: 035287AF8 / US035287AF86    Reg S: U0352RAA9 / USU0352RAA96
Type of Offering:    144A and Regulation S with registration rights

 

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these securities or the offering. Please refer
to the Preliminary Offering Memorandum for a complete description.

This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.

 

2



--------------------------------------------------------------------------------

SCHEDULE C

Issuer Free Writing Documents

[None.]



--------------------------------------------------------------------------------

EXHIBIT A

Form of Opinion of Counsel for the Company

1. Each of the Company and the Guarantor is a corporation validly existing and
in good standing under the laws of the State of Delaware.

2. Each of the Company and the Guarantor has the corporate power and authority
to execute, deliver and perform its obligations under each of the Purchase
Agreement, the Registration Rights Agreement, the Indenture, the Securities and
the Guarantees and the Exchange Notes and the Exchange Guarantees (collectively,
the “Transaction Documents”), to which it is a party, and the execution,
delivery and performance thereof by the Company and the Guarantor have been duly
authorized by all necessary corporate action on the part of each of the Company
and the Guarantor.

3. The Purchase Agreement has been duly executed and delivered by the Company
and the Guarantor.

4. The Indenture has been duly authorized, executed and delivered by each of the
Company and the Guarantor and constitutes the legal, valid and binding
obligation of the Company and the Guarantor enforceable against the Company and
the Guarantor in accordance with its terms; and the Indenture conforms in all
material respects with the requirements of the Trust Indenture Act and the rules
and regulations of the Commission applicable to an indenture that is qualified
thereunder.

5. The Registration Rights Agreement has been duly authorized, executed and
delivered by the Company and the Guarantor and constitutes the legal, valid and
binding obligation of the Company and the Guarantor, enforceable against each of
the Company and the Guarantor in accordance with its terms.

6. The issuance and sale of the Notes and the Guarantees have been duly
authorized by all necessary corporate action on the part of the Company and the
Guarantor, respectively, all conditions precedent under the Indenture to the
authentication of the Notes have been complied with, and the Notes and
Guarantees, when executed and authenticated in accordance with the terms of the
Indenture, and delivered to and paid for by you in accordance with the terms of
the Purchase Agreement, will constitute legal, valid and binding obligations of
the Company and the Guarantor, respectively, entitled to the benefits of the
Indenture and enforceable against the Company and the Guarantor in accordance
with their respective terms.

7. The Notes, the Registration Rights Agreement, the Guarantees and the
Indenture conform as to legal matters in all material respects to the
descriptions thereof contained in the Preliminary Offering Memorandum (under the
headings “Description of Notes” and “Exchange Offer; Registration Rights,” as
the information under such headings is supplemented by the Pricing Term Sheet)
and the Offering Memorandum (under the headings “Description of Notes” and
“Exchange Offer; Registration Rights”), except that we express no opinion with
respect to that portion of the description under the heading “Book-Entry
Issuance”; and the statements in each of the Time of Sale Information and



--------------------------------------------------------------------------------

the Offering Memorandum under the heading “Certain United States Federal Income
Tax Considerations,” to the extent that they constitute summaries of matters of
law or regulation or legal conclusions, fairly summarize the matters described
therein in all material respects.

8. The execution and delivery by the Company and the Guarantor of each of the
Transaction Documents do not, and the performance by the Company and the
Guarantor of their obligations under the Transaction Documents will not,
(i) violate the Restated Certificate of Incorporation or By-laws of the Company
or the Guarantor, (ii) violate any Applicable Law applicable to the Company or
the Guarantor or (iii) breach or result in a default under any indenture,
mortgage, instrument or agreement that is listed on Schedule I attached to this
opinion letter.

9. Neither the execution and delivery by the Company or the Guarantor of any of
the Transaction Documents nor the performance by the Company or the Guarantor of
its obligations under the Transaction Documents requires any consent or approval
from or filing with any governmental authority of the State of Illinois, the
State of New York or the United States of America or under the Delaware General
Corporation Law under any Applicable Law (other than as may be required under
the securities or blue sky laws of the various states, as to which we express no
opinion.)

10. Neither the Company nor the Guarantor is, or after receipt of payment for
the Notes and the application of the proceeds thereof as contemplated under the
caption “Use of Proceeds” in the Disclosure Package and the Offering Memorandum
will be, an “investment company” within the meaning of Investment Company Act.

11. The Exchange Notes have been duly authorized by the Company.

12. The Guarantee of the Exchange Notes has been duly authorized by the
Guarantor.

13. No registration under the Securities Act of the Securities or the
Guarantees, and no qualification of the Indenture under the 1939 Act with
respect thereto, is required for the sale of the Securities and the Guarantees
to you as contemplated hereby or for the initial resale of Securities by you in
the Exempt Resales, assuming (i) the accuracy of the Initial Purchasers’
representations in this Agreement and (ii) the accuracy of the Company’s
representations in this Agreement.

In addition, we have participated in conferences with officers and
representatives of the Company and the Guarantor, representatives of the
independent registered public accounting firm of the Guarantor and the Target
and you and your representatives at which the contents of the Disclosure Package
and the Offering Memorandum and related matters were discussed and, although we
are not passing upon, and do not assume any responsibility for, the accuracy,
completeness or fairness of the statements contained in the Disclosure Package
and the Offering Memorandum and have made no independent check or verification
thereof (except as stated in paragraph 7 above), on the basis of the foregoing,
no facts have come to our attention that have led us to believe that the
Disclosure Package, as of the Applicable Time, or the Offering Memorandum, as of
its date or the date hereof (in each case, except for financial statements and
schedules and other financial data included or incorporated by reference therein
or omitted therefrom, as to which we make no statement), contained or contains
an untrue statement of a material fact or omitted or omits to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

Exhibit A-2



--------------------------------------------------------------------------------

Schedule I

 

1. Second Amendment and Incremental Facility Agreement to Five-Year Revolving
Credit Agreement dated August 27, 2014, among Anixter Inc., Wells Fargo Bank,
National Association, as Administrative Agent, and other banks named therein as
amended on July 15, 2015 and August 4, 2015.

 

2. Second Amended and Restated Receivables Sale Agreement dated May 31, 2011,
between Anixter Inc. and Anixter Receivables Corporation.

 

3. Amendment No. 1 to Second Amended and Restated Receivable Sale Agreement
dated May 31, 2012 between Anixter Inc. and Anixter Receivables Corporation.

 

4. Amendment No. 2 to Second Amended and Restated Receivables Purchase
Agreement, dated as of May 30, 2014, among Anixter Receivables Corporation, as
Seller, Anixter Inc., as Servicer, the Financial Institutions party thereto,
Chariot Funding LLC (successor by merger to Falcon Asset Securitization Company
LLC), as a Conduit, SunTrust Robinson Humphrey, Inc. and JPMorgan Chase Bank,
N.A. (“J.P. Morgan”), as Managing Agents, and J.P. Morgan, as Agent for the
Purchasers.

 

5. Amendment No. 3 to Second Amended and Restated Receivables Purchase
Agreement, dated as of August 27, 2014, among Anixter Receivables Corporation,
as Seller, Anixter Inc., as Servicer, the Financial Institutions party thereto,
Chariot Funding LLC (successor by merger to Falcon Asset Securitization Company
LLC), as a conduit, SunTrust Robinson Humphrey, Inc. and JPMorgan Chase Bank,
N.A. (“J.P. Morgan”), as Managing Agents, and J.P. Morgan, as Agent for the
Purchasers.

 

6. Omnibus Amendment No. 4 to Second Amended and Restated Receivables Purchase
Agreement and Amendment No. 2 to Second Amended and Restated Receivables Sale
Agreement, dated as of May 1, 2015, among Anixter Receivables Corporation, as
Seller, Anixter Inc., as Servicer, the Financial Institutions party thereto,
Chariot Funding LLC (successor by merger to Falcon Asset Securitization Company
LLC), as a conduit, SunTrust Robinson Humphrey, Inc. and JPMorgan Chase Bank,
N.A. (“J.P. Morgan”), as Managing Agents, and J.P. Morgan, as Agent for the
Purchasers.

 

7. Amendment No.5 to Second Amended and Restated Receivables Purchase Agreement,
dated as of August 4, 2015, among Anixter Receivables Corporation, as Seller,
Anixter Inc., as Servicer, the Financial Institutions party thereto, Chariot
Funding LLC (successor by merger to Falcon Asset Securitization Company LLC), as
a conduit, SunTrust Robinson Humphrey, Inc. and JPMorgan Chase Bank, N.A. (“J.P.
Morgan”), as Managing Agents, and J.P. Morgan, as Agent for the Purchasers.

 

8. Indenture by and among Anixter Inc., Anixter International Inc. and Wells
Fargo Bank, National Association, as Trustee, dated as of April 30, 2012, with
respect to Debt Securities and Guarantees.

 

9. First Supplemental Indenture by and among Anixter Inc., Anixter International
Inc. and Wells Fargo Bank, National Association, as Trustee, dated as of
April 30, 2012, with respect to Anixter Inc.’s 5.625% Notes due 2019.

 

10. Second Supplemental Indenture by and among Anixter Inc., Anixter
International Inc. and Wells Fargo Bank, National Association, as Trustee, dated
as of September 23, 2014, with respect to 5.125% Senior Notes due 2021.

 

11. Anixter Inc.’s 5.625% Notes due 2019.

 

12. Anixter Inc.’s 5.125% Senior Notes due 2021.

 

Exhibit A-3



--------------------------------------------------------------------------------

EXHIBIT B

Form of Opinion of General Counsel for the Company

1. Each of the Company and the Guarantor has been duly incorporated and is
validly existing as a corporation in good standing under the laws of the State
of Delaware.

2. Each of the Company and the Guarantor has corporate power and authority to
own, lease and operate its properties and to conduct its business as described
in the Disclosure Package and the Offering Memorandum and to enter into and
perform its obligations under the Purchase Agreement.

3. Each of the Company and the Guarantor is duly qualified as a foreign
corporation to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except for such jurisdictions
where the failure to so qualify or to be in good standing would not,
individually or in the aggregate, have a Material Adverse Effect.

4. Each domestic Subsidiary of the Company has been duly organized and is
validly existing as a corporation or limited liability company and in good
standing under the laws of its jurisdiction of organization, has corporate or
limited liability company power and authority to own or lease, as the case may
be, and to operate its properties and to conduct its business as described in
the Disclosure Package and the Offering Memorandum and is duly qualified as a
foreign corporation to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except for such
jurisdictions where the failure to so qualify or to be in good standing would
not, individually or in the aggregate, have a Material Adverse Effect.

5. To the best of my knowledge, all of the issued and outstanding capital stock
or other equity interests of each Subsidiary of the Guarantor has been duly
authorized and validly issued, is fully paid and nonassessable and is owned by
the Guarantor, directly or through subsidiaries, free and clear of any security
interest, mortgage, pledge, lien, encumbrance or any pending or threatened
claim.

6. The Guarantor’s authorized equity capitalization is as set forth in the
Disclosure Package and the Offering Memorandum.

7. No stockholder of the Company or the Guarantor or any other person has any
preemptive right, right of first refusal or other similar right to subscribe for
or purchase securities of the Company or the Guarantor arising (i) by operation
of the Restated Certificate of Incorporation or By-laws of the Company or the
Guarantor or the General Corporation Law of the State of Delaware or (ii) to the
best of my knowledge, otherwise.

8. Each document filed pursuant to the Exchange Act (other than the financial
statements and supporting schedules included therein, as to which I express no
opinion) and incorporated or deemed to be incorporated by reference in the
Offering Memorandum complied when so filed as to form in all material respects
with the Exchange Act.



--------------------------------------------------------------------------------

9. To the best of my knowledge, there are no legal or governmental actions,
suits or proceedings pending or threatened which are required to be disclosed,
other than those disclosed therein or in the Disclosure Package and the Offering
Memorandum.

10. The issue and sale of the Notes by the Company, the issuance of the
Guarantee by the Guarantor, the execution, delivery and performance by the
Company and the Guarantor of the Indenture and the Registration Rights
Agreement, the performance by each of the Company and the Guarantor of its
obligations under the Purchase Agreement (i) will not result in any violation of
the provisions of the charter or by-laws or similar organizational documents of
the Company, the Guarantor or any Subsidiary; (ii) will not constitute a breach
of, or Default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company, the Guarantor
or any of its Subsidiaries pursuant to any agreement listed on Schedule I
hereto; (iii) will not constitute a breach of, or Default under, or result in
the creation or imposition of any lien, charge or encumbrance upon any property
or assets of the Company, the Guarantor or any of its Subsidiaries pursuant to,
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries is bound or to which any property,
right or asset of the Company or any of its Subsidiaries is subject, known to me
(except, with respect to this clause (iii) only, for such breaches, Defaults,
liens, charges or encumbrances as would not, individually or in the aggregate,
have a Material Adverse Effect); or (iv) will not result in any violation of any
applicable law, rule or regulation, or any judgment, order or decree known by me
to be applicable to the Company, the Guarantor or any of its Subsidiaries issued
by any court, regulatory body, administrative agency, governmental body,
arbitrator or other authority having jurisdiction over the Company, the
Guarantor or any of its Subsidiaries or any of its or their properties (except,
with respect to this clause (iv) only, for such violations as would not,
individually or in the aggregate, have a Material Adverse Effect).

11. Neither the Company nor the Guarantor is, or after receipt of payment for
the Notes and the application of the proceeds thereof as contemplated under the
caption “Use of Proceeds” in the Disclosure Package and the Offering Memorandum
will be, an “investment company” within the meaning of Investment Company Act.

12. To the best of my knowledge, neither the Company nor the Guarantor nor any
Subsidiary (i) is in violation of its charter or by-laws or similar
organizational documents or (ii) is in Default in the performance or observance
of any obligation, agreement, covenant or condition contained in any material
Existing Instrument, except, with respect to this clause (ii) only, for such
Defaults as would not, individually or in the aggregate, have a Material Adverse
Effect.

In addition, in my capacity as General Counsel of the Company and the Guarantor,
no facts have come to my attention that have led me to believe that the
Disclosure Package, as of the Applicable Time, and the Offering Memorandum, as
of its date or as of the date hereof, contained or contains an untrue statement
of a material fact or omitted or omits to state a material fact necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading, except that I express no opinion or belief with
respect to the financial statements, schedules thereto and other financial data
included therein.



--------------------------------------------------------------------------------

Schedule I

 

1. Second Amendment and Incremental Facility Agreement to Five-Year Revolving
Credit Agreement dated August 27, 2014, among Anixter Inc., Wells Fargo Bank,
National Association, as Administrative Agent, and other banks named therein as
amended on July 15, 2015 and August 4, 2015.

 

2. Second Amended and Restated Receivables Sale Agreement dated May 31, 2011,
between Anixter Inc. and Anixter Receivables Corporation.

 

3. Amendment No. 1 to Second Amended and Restated Receivable Sale Agreement
dated May 31, 2012 between Anixter Inc. and Anixter Receivables Corporation.

 

4. Amendment No. 2 to Second Amended and Restated Receivables Purchase
Agreement, dated as of May 30, 2014, among Anixter Receivables Corporation, as
Seller, Anixter Inc., as Servicer, the Financial Institutions party thereto,
Chariot Funding LLC (successor by merger to Falcon Asset Securitization Company
LLC), as a Conduit, SunTrust Robinson Humphrey, Inc. and JPMorgan Chase Bank,
N.A. (“J.P. Morgan”), as Managing Agents, and J.P. Morgan, as Agent for the
Purchasers.

 

5. Amendment No. 3 to Second Amended and Restated Receivables Purchase
Agreement, dated as of August 27, 2014, among Anixter Receivables Corporation,
as Seller, Anixter Inc., as Servicer, the Financial Institutions party thereto,
Chariot Funding LLC (successor by merger to Falcon Asset Securitization Company
LLC), as a conduit, SunTrust Robinson Humphrey, Inc. and JPMorgan Chase Bank,
N.A. (“J.P. Morgan”), as Managing Agents, and J.P. Morgan, as Agent for the
Purchasers.

 

6. Omnibus Amendment No. 4 to Second Amended and Restated Receivables Purchase
Agreement and Amendment No. 2 to Second Amended and Restated Receivables Sale
Agreement, dated as of May 1, 2015, among Anixter Receivables Corporation, as
Seller, Anixter Inc., as Servicer, the Financial Institutions party thereto,
Chariot Funding LLC (successor by merger to Falcon Asset Securitization Company
LLC), as a conduit, SunTrust Robinson Humphrey, Inc. and JPMorgan Chase Bank,
N.A. (“J.P. Morgan”), as Managing Agents, and J.P. Morgan, as Agent for the
Purchasers.

 

7. Amendment No.5 to Second Amended and Restated Receivables Purchase Agreement,
dated as of August 4, 2015, among Anixter Receivables Corporation, as Seller,
Anixter Inc., as Servicer, the Financial Institutions party thereto, Chariot
Funding LLC (successor by merger to Falcon Asset Securitization Company LLC), as
a conduit, SunTrust Robinson Humphrey, Inc. and JPMorgan Chase Bank, N.A. (“J.P.
Morgan”), as Managing Agents, and J.P. Morgan, as Agent for the Purchasers.

 

8. Indenture by and among Anixter Inc., Anixter International Inc. and Wells
Fargo Bank, National Association, as Trustee, dated as of April 30, 2012, with
respect to Debt Securities and Guarantees.

 

9. First Supplemental Indenture by and among Anixter Inc., Anixter International
Inc. and Wells Fargo Bank, National Association, as Trustee, dated as of
April 30, 2012, with respect to Anixter Inc.’s 5.625% Notes due 2019.

 

10. Second Supplemental Indenture by and among Anixter Inc., Anixter
International Inc. and Wells Fargo Bank, National Association, as Trustee, dated
as of September 23, 2014, with respect to 5.125% Senior Notes due 2021.

 

11. Anixter Inc.’s 5.625% Notes due 2019.

 

12. Anixter Inc.’s 5.125% Senior Notes due 2021.